Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 1 of 65 PageID #: 1063



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                  )
BEST MEDICAL INTERNATIONAL, INC., )
                                  )
                  Plaintiff,      )                    Civil Action No.: 1:18-cv-1599-MN
        v.                        )
                                  )                    JURY TRIAL DEMANDED
VARIAN MEDICAL SYSTEMS, INC., AND )
VARIAN MEDICAL SYSTEMS            )
INTERNATIONAL AG,                 )
                                  )
                  Defendants.     )


            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff Best Medical International, Inc. (“Plaintiff” or “Best”), by and through its

undersigned counsel, for its first amended complaint against Defendants Varian Medical

Systems, Inc. (“Varian Inc.”) and Varian Medical Systems International AG (“Varian AG”)

(together, “Defendants”), hereby alleges and states the following:



                                            PARTIES

       1.      Plaintiff Best Medical International, Inc. is a corporation organized under the laws

of the Commonwealth of Virginia with a principal place of business located at 7643 Fullerton

Road, Springfield, Virginia 22153.

       2.      Best is the owner by assignment of the entire right, title, and interest in and to

U.S. Patent No. 6,038,283 (“the ’283 Patent”), titled “Planning Method and Apparatus for

Radiation Dosimetry.” A copy of the ’283 Patent is attached hereto as Exhibit A.
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 2 of 65 PageID #: 1064



       3.      Best is the owner by assignment of the entire right, title, and interest in and to

U.S. Patent No. 6,393,096 (“the ’096 Patent”), titled “Planning Method and Apparatus for

Radiation Dosimetry.” A copy of the ’096 Patent is attached hereto as Exhibit B.

       4.      Best is the owner by assignment of the entire right, title, and interest in and to

U.S. Patent No. 7,266,175 (“the ’175 Patent”), titled “Planning Method for Radiation Therapy.”

A copy of the ’175 Patent is attached hereto as Exhibit C.

       5.      Best is the owner by assignment of the entire right, title, and interest in and to

U.S. Patent No. 7,015,490 (“the ’490 Patent”), titled “Method and Apparatus for Optimization of

Collimator Angles in Intensity Modulated Radiation Therapy Treatment.” A copy of the ’490

Patent is attached hereto as Exhibit D.

       6.      Best, through Best Nomos®, sells an external beam treatment planning system,

Corvus®, that incorporates embodiments of the patented technologies of the ’283 Patent, the ’096

Patent, the ’175 Patent, and the ’490 Patent (together, the “Patents-In-Suit”).

       7.      Defendants are competitors of Best in the field of radiotherapy.

       8.      Upon information and belief, Defendant Varian Medical Systems, Inc. is a

corporation organized and existing under the laws of the State of Delaware with its principal

place of business at 3100 Hansen Way, Palo Alto, California 94304.

       9.      Upon information and belief, Defendant Varian Medical Systems, Inc. makes,

uses, sells, offers for sale in the United States and imports into the United States hardware,

software, and professional services for radiation treatment, including the Clinac® linear

accelerator, Clinac® iX linear accelerator, VitalBeam® Radiotherapy System, Trilogy® System,

TrueBeam® Radiotherapy System, and Halcyon™ Radiotherapy System, Eclipse™ Treatment




                                                 2
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 3 of 65 PageID #: 1065



Planning System, RapidPlan™ Knowledge-Based Planning System, and RapidArc® Planning

System.

       10.     Upon information and belief, Defendant Varian Medical Systems International

AG is a foreign corporation organized under the laws of Switzerland with a principal place of

business at Hinterbergstrasse 14, 6312 Steinhausen, Switzerland.

       11.     Upon information and belief, Defendant Varian Medical Systems International

AG makes, uses, sells, offers for sale in the United States and/or imports into the United States

Clinac® linear accelerator, Clinac® iX linear accelerator, VitalBeam® Radiotherapy System,

Trilogy® System, TrueBeam® Radiotherapy System, and Halcyon™ Radiotherapy System,

Eclipse™ Treatment Planning System, RapidPlan™ Knowledge-Based Planning System, and

RapidArc® Planning System.



                                 JURISDICTION AND VENUE

       12.     This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code, §§ 100 et seq.

       13.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

       14.     This Court has personal jurisdiction over Defendants in that each has, directly or

through its agents and/or intermediates, committed acts within Delaware giving rise to this action

and has established minimum contacts with Delaware such that the exercise of jurisdiction would

not offend traditional notions of fair play and substantial justice.

       15.     Defendant Varian Medical Systems, Inc. has also purposefully availed itself of the

courts of this venue, having brought, e.g., Civil Action 1:15-cv-00871-LPS and Civil Action



                                                  3
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 4 of 65 PageID #: 1066



1:16-cv-00994-RGA, in the federal courts of the District of Delaware. The use of the courts of

this jurisdiction is sufficient to give rise to jurisdiction over Defendant Varian Medical Systems,

Inc.

       16.        Upon information and belief, each of Defendants regularly conducts business in

Delaware and purposefully avails itself of the privileges of conducting business in Delaware. In

particular, upon information and belief, each of Defendants directly and/or through its agents

and/or intermediates makes, uses, imports, offers for sale, sells, and/or advertises its products and

affiliated services in Delaware.

       17.        Upon information and belief, each of Defendants has committed patent

infringement in Delaware that has led to foreseeable harm and injury to Plaintiff. Upon

information and belief, each of Defendants derives substantial revenue from the sale of

infringing products distributed within Delaware and/or expects or should reasonably expect its

actions to have consequences within Delaware. In addition, upon information and belief, each of

Defendants knowingly induced and contributed to, and continue to knowingly induce and

contribute to, infringement of one or more of the Patents-In-Suit within Delaware by offering for

sale, selling, and/or contracting with others to market infringing products with the knowledge

and intent to facilitate infringing use of the products by others within Delaware and by creating

and/or disseminating product information and other materials providing instructions for

infringing use.

       18.        In addition, Defendant Varian Medical Systems International AG is subject to

jurisdiction in the United States, and specifically in Delaware, pursuant to FED. R. CIV. P.

4(k)(2). Varian Medical Systems International AG has contacts with the United States that

include, but are not limited to, advertising, offering to sell, and/or selling infringing products and



                                                  4
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 5 of 65 PageID #: 1067



software and related products therefor throughout the United States, including in Delaware and

this Judicial District.

          19.   This Court also has personal jurisdiction over Defendant Varian Medical Systems,

Inc. by virtue of it being an entity organized and existing under the laws of the State of

Delaware, and thus resident within this Judicial District.

          20.   This Court also has personal jurisdiction over both Defendants due to their failure

to move for dismissal of Plaintiff’s original complaint based on a lack of personal jurisdiction

within this District when Defendants otherwise moved for dismissal pursuant to Rule 12, FED. R.

CIV. P.

          21.   Venue is proper in this Court under 28 U.S.C. §§ 1391(b), 1391(c), 1391(d),

and/or 1400(b). In addition, neither Defendant contested the venue of this action.



                          BACKGROUND OF THE PATENTS-IN-SUIT

          22.   The Patents-In-Suit list “Nomos Corporation” as the assignee. Nomos, founded

in 1992, was a leading supplier of, inter alia, planning and delivery technology for intensity

modulated radiation therapy (“IMRT”). As an example, Nomos’ Non-Invasive Scalpel™ IMRT

allowed escalated radiation doses to be delivered to a tumor while limiting exposure and damage

to nearby healthy tissue.   On or about October 2003, North American Scientific, Inc. (“NASI”)

acquired Nomos Corporation, including the Patents-In-Suit, to expand its position in the

radiation oncology market. On or about September 11, 2007, Best purchased the assets,

including but not limited to the Patents-In-Suit, relating to the NOMOS Radiation Oncology

Division of Nomos Corporation from NASI (“Nomos Assets”). Best subsequently created Best

Nomos, a division of Best, and transferred the Nomos Assets into Best Nomos. Utilizing the



                                                 5
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 6 of 65 PageID #: 1068



Nomos Assets, Best Nomos® designs products and solutions that help medical professionals treat

a variety of cancers. Those products and solutions accurately plan, target, and deliver radiation

treatments to patients all over the world.

       23.     The Patents-In-Suit relate to radiation therapy for the treatment of tumors. When

treating tumors via “conformal radiation therapy,” two major goals include (i) eradicating the

tumor and (ii) minimizing damage to healthy tissue and organs located near the tumor.

Conformal radiation therapy typically uses a linear accelerator (“LINAC”) as the source of the

radiation beam used to treat the tumor. The radiation beam source of a LINAC was historically

rotated about a patient and the beam directed toward the tumor to be treated.




See Exhibit A, Figure 1, col. 8, ll. 32-34 (depicting a “conventional linear accelerator, including a

rotatable couch, collimator and gantry”). Approaches for conformal radiation therapy prior to

the Patents-In-Suit included using multi-leaf collimators, which have multiple leaf, or finger,

projections that can be moved individually into and out of the path of the radiation beam to form

an outline of the tumor shape in an effort to block radiation from transmitting outside a tumor’s

spatial outline. Another approach involved using collimator jaws, which can scan a slit field

across a stationary patient at the same time that a separate set of collimator jaws follows the

                                                 6
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 7 of 65 PageID #: 1069



target volume as the gantry of the LINAC rotates. Yet another approach has been the use of

narrow pencil beams of high energy photons, whose energy can be varied, and the beams are

scanned over the tumor target volume so as to deliver the best possible radiation dose

distribution in each orientation of the gantry upon which the photon beam source is mounted.

        24.     Yet, all approaches encountered major problems associated with the morphology

of tumors and their surroundings. For example, radiation beam intensity needed to be higher for

a thick section of a tumor than for a thin section. While attempts were made to combat these

problems using, e.g., dedicated scanning beam therapy where beam intensity is modulated by

increasing the power of its electron gun generating the beam, such attempts were expensive,

time-consuming, and not optimal. Moreover, plans for maximizing eradication of tumor volume

while minimizing the amount of radiation delivered to surrounding structures were woefully

insufficient.

        25.     The Patents-In-Suit represent a tremendous advance in radiation therapy by

maximizing eradication of a tumor while minimizing damage to healthy tissue and organs

located near the tumor.

        26.     The advances in radiation treatment offered by the Patents-In-Suit swept through

the industry, and, upon information and belief, Defendants eventually adopted and copied Best’s

technologies as claimed in the Patents-in-Suit.

        27.     The inventions of the Patents-In-Suit are embodied in Best’s Corvus® treatment

planning system.

        28.     Corvus® is a specialized treatment planning system, which includes a computer

and software that, in combination with existing LINACs, delivers conformal radiation therapy to

tumors while at the same time optimizing the treatment to minimize the harm to other structures.



                                                  7
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 8 of 65 PageID #: 1070



        29.     Nomos Corporation brought Corvus® to market and revolutionized conformal

radiation therapy. Embodiments of the technology of the Patents-In-Suit included in Corvus®

enabled radiation oncologists and other clinicians to optimize radiation therapy by balancing

competing costs and benefits through a cost-function utilizing partial volume data to determine

an optimized beam arrangement that minimizes the dangers of radiation to healthy tissues versus

delivering a fully-prescribed dose to the tumor and other targets.

        30.    Corvus® is an inverse treatment planning system that optimizes the delivery of

radiation, such as the delivery of a treatment plan of thousands of pencil beams of radiation, to

meet prescription dose goals and constraints. Corvus® provides the ability to manipulate isodose

lines after plan determination to improve the plan with immediate, graphical feedback. It also

enhances productivity by eliminating the iterative trial and error process of generating the perfect

treatment plan, thus increasing accuracy and safety while saving patient and clinician time.

        31.    Corvus® includes a bundle of tools known as ActiveRx™, which are used to

optimize the delivery of radiation. For example, ActiveRx™ allows treatment providers to

manipulate isodose lines directly on CT scans and interactively “push” dose out of sensitive

structures. This technology is used for IMRT treatments using thousands of beams to produce

treatment plan results in seconds. This allows clinicians to quickly understand the subtle

interplays of competing goals and move directly to the point of best balance for their patients.

        32.    At all relevant times, Corvus® has been marked with the then-issued Patents-In-

Suit.

        33.    Defendants are the world’s leading manufacturer of medical devices and software

for treating cancer and other medical conditions with radiotherapy, radiosurgery, proton therapy,

and brachytherapy. Defendants’ apparatuses include hardware and software technology for



                                                 8
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 9 of 65 PageID #: 1071



radiation treatments that are widely used on a global basis. Defendants’ treatment planning

systems and software work in concert with Defendants’ apparatuses to not only create treatment

plans, including individualized radiation treatment plans, but also to control the delivery of

radiation to the tumor.

               DEFENDANTS’ KNOWLEDGE OF THE PATENTS-IN-SUIT

       34.     At all times relevant to this patent infringement action, the Defendants have

known of the Patents-In-Suit.

       35.     Between 1997 and the early 2000’s, Varian, Inc. and Nomos Corporation worked

closely together with one another in relation to optimization of radiation delivery. For example,

Varian, Inc. would send Nomos Corporation their model files, which included certain

specifications regarding the Varian LINACs and corresponding multi-leaf collimators, such as

geometric angles of the collimator, leaf thickness, distance from source to collimator/patient and

other details required for dose calculation and to create the beam model, so that Nomos

Corporation could allow Corvus® inverse treatment planning system to operate in conjunction

with Varian’s LINACS and its associated collimators. Once Nomos Corporation created the

Beam Model for use in Corvus® to operate in conjunction with Varian’s LINACs, the Varian

LINACs were able to be used to deliver the radiation treatment plan tailored for a particular

patient with optimized radiation beam arrangement and radiation delivery to the patient.

       36.     On January 26, 2012, well after each of the Patents-In-Suit had issued,

Defendants approached Best regarding potentially licensing technologies covered by the Patents-

In-Suit. In an email dated January 26, 2012, Jeff Marcus of Varian sent an email to Best’s CEO,

Krish Suthanthiran, seeking a meeting to discuss possible collaboration using Best’s




                                                 9
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 10 of 65 PageID #: 1072



technologies. See Exhibit S. Mr. Marcus also introduced Corey Zankowski, PhD, then Varian’s

Vice President, Product Management.

       37.     In further email and verbal communications, Defendants expressed their interest

through representatives Dr. Zankowski and Mr. Marcus. In an email communication dated

January 26, 2012, Dr. Zankowski and Mr. Marcus approached Best to discuss “interface issues

between your [Best] products and Varians [sic].” See Exhibit S.

       38.     Dr. Zankowski, via email dated February 9, 2012, indicated a desire to set up a

meeting between Jeff Amacker, Varian’s “Sr. Director of Clinical Solutions, which includes

Eclipse treatment planning system,” and “the person at Team BEST who handles your [Best’s]

Nomos treatment planning system.” See Exhibit S.

       39.     At or about February 9, 2012, Varian’s Clinical Solutions had responsibility for

the Eclipse treatment planning system.

       40.     Defendants’ and Best’s representatives participated in a teleconference on

February 16, 2012, during which representatives of the parties, including Dr. Zankowski for

Varian and Krish Suthanthiran for Best, discussed Best Nomos technologies, including the Best

patent portfolio related to the Corvus® treatment planning system.

       41.     As of February 16, 2012, each of the Patents-In-Suit was publicly known as

covering aspects of Corvus® due at least to patent marking.

       42.     On April 5, 2012, Best’s then in-house counsel O’Neal Mistry emailed Dr.

Zankowski of Varian as “Intellectual Property Counsel for Team BEST” in furtherance of the

earlier discussions. See Exhibit S.




                                               10
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 11 of 65 PageID #: 1073



         43.   Defendants’ representative Paul Meskell, then Product Manager, Clinical

Solutions, emailed in response on April 11 that Varian was “exploring” technology that “may be

covered by the Best NOMOS patent portfolio.” See Exhibit S.

         44.   Defendants’ ongoing communication with Plaintiff demonstrated that Varian, at

least as of January 26, 2012, knew of Best’s patent portfolio covering Corvus®, and that the

portfolio included, in 2012, each of the Patents-In-Suit.

         45.   Defendants’ knowledge of the Patents-In-Suit is further confirmed by knowledge

gained through the patent prosecution process, including prosecution of patents owned by

Defendants and during the prosecution of which, each of the Patents-In-Suit is cited.

         46.   As demonstrated in paragraphs 47-67, three of the Patents-In-Suit has been cited

by Varian scientists in patents applied for and assigned to Varian.

         47.   Varian’s knowledge of the ’283 Patent is demonstrated by citations to the ’283

Patent during the course of patent prosecution of at least the eight Varian-assigned patents

below.

         48.   For example, U.S. Patent No. 6,327,490 issued on December 4, 2001 and was

assigned to Varian Medical Systems, Inc. on December 6, 2000. The 6,327,490 patent cites to

the ’283 Patent and demonstrates Varian’s knowledge of the ’283 Patent. See U.S. Patent No.

6,327,490, p. 2.

         49.   Similarly, U.S. Patent No. 6,360,116 issued on March 19, 2002 and was assigned

to Varian Medical Systems, Inc. on December 6, 2000. The 6,360,116 patent cites to the ’283

Patent and demonstrates Varian’s knowledge of the ’283 Patent. See U.S. Patent No. 6,360,116,

p. 2.

         50.   U.S. Patent No. 9,498,167 issued on November 22, 2016 and was assigned to



                                                11
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 12 of 65 PageID #: 1074



Varian Medical Systems, Inc. on October 10, 2008. The 9,498,167 patent cites to the ’283 Patent

and demonstrates Varian’s knowledge of the ’283 Patent. See U.S. Patent No. 9,498,167, p. 2.

Further, the ’283 Patent became of record in the prosecution leading to the 9,498,167 patent

through an Information Disclosure Statement (“IDS”) filed by the applicant on May 1, 2006.

       51.     U.S. Patent No. 10,004,650 issued on June 26, 2018 and was assigned to Varian

Medical Systems, Inc. on October 6, 2008. The 10,004,650 patent cites to the ’283 Patent and

demonstrates Varian’s knowledge of the ’283 Patent. See U.S. Patent No. 10,004,650, p. 2.

Further, the ’283 Patent became of record in the prosecution leading to the 10,004,650 patent

through an IDS filed by the applicant on November 16, 2007.

       52.     U.S. Patent No. 7,986,768 issued on July 26, 2011 and was assigned to Varian

Medical Systems International AG on May 20, 2009. U.S. Patent No. 7,986,768 cites to the ’283

Patent and demonstrates Varian’s knowledge of the ’283 Patent. See U.S. Patent No. 7,986,768,

p. 1. Further, the ’283 Patent became of record in the prosecution leading to the 7,986,768 patent

through an IDS filed by the applicant on February 19, 2009.

       53.     U.S. Patent No. 8,085,899 issued on December 27, 2011 and was assigned to

Varian Medical Systems International AG on December 12, 2007. U.S. Patent No. 8,085,899

cites to the ’283 Patent and demonstrates Varian’s knowledge of the ’283 Patent. See U.S.

Patent No. 8,085,899, p. 1. Further, the ’283 Patent became of record in the prosecution leading

to the 8,085,899 patent through an IDS filed by the applicant on December 12, 2007.

       54.     U.S. Patent No. 9,907,979 issued on March 6, 2018 and was assigned to Varian

Medical Systems International AG on September 9, 2008. U.S. Patent No. 9,907,979 cites to the

’283 Patent and demonstrates Varian’s knowledge of the ’283 Patent. See U.S. Patent No.

9,907,979, p. 1. Further, the ’283 Patent became of record in the prosecution leading to the



                                                12
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 13 of 65 PageID #: 1075



9,907,979 patent through an IDS filed by the applicant on September 9, 2008.

         55.   U.S. Patent No. 10,252,081 issued on April 9, 2019 and was assigned to Varian

Medical Systems International AG on September 30, 2015. U.S. Patent No. 10,252,081 cites to

the ’283 Patent and demonstrates Varian’s knowledge of the ’283 Patent. See U.S. Patent No.

10,252,081, p. 1.

         56.   Varian knowledge of the ’096 Patent is demonstrated by citations to the ’096

Patent during the course of patent prosecution of at least the seven Varian-assigned patents

below.

         57.   U.S. Patent No. 9,498,167 issued on November 22, 2016 and was assigned to

Varian Medical Systems, Inc. on October 10, 2008. The 9,498,167 patent cites to the ’096 Patent

and demonstrates Varian’s knowledge of the ’096 Patent. See U.S. Patent No. 9,498,167, p. 3.

Further, the ’096 Patent became of record in the prosecution leading to the 9,498,167 patent

through an IDS filed by the applicant on May 1, 2006.

         58.   U.S. Patent No. 9,919,165 issued on March 20, 2018 and was assigned to Varian

Medical Systems, Inc. on October 20, 2015. The 9,919,165 patent cites to the ’096 Patent and

demonstrates Varian’s knowledge of the ’096 Patent. See U.S. Patent No. 9,919,165, p. 2.

Further, the ’096 Patent became of record in the prosecution leading to the 9,919,165 patent

through an IDS filed by the applicant on May 7, 2014.

         59.   U.S. Patent No. 9,943,704 issued on April 17, 2018 and was assigned to Varian

Medical Systems, Inc. on November 16, 2011. The 9,943,704 patent cites to the ’096 Patent and

demonstrates Varian’s knowledge of the ’096 Patent. See U.S. Patent No. 9,943,704, p. 2.

Further, the ’096 Patent became of record in the prosecution leading to the 9,943,704 patent

through an Information Disclosure Statement (“IDS”) filed by the applicant on September 18,



                                                13
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 14 of 65 PageID #: 1076



2009.

        60.    U.S. Patent No. 10,004,650 issued on June 26, 2018 and was assigned to Varian

Medical Systems, Inc. on October 6, 2008. The 10,004,650 patent cites to the ’096 Patent and

demonstrates Varian’s knowledge of the ’096 Patent. See U.S. Patent No. 10,004,650, p. 2.

Further, the ’096 Patent became of record in the prosecution leading to the 10,004,650 patent

through an IDS filed by the applicant on November 16, 2007.

        61.    U.S. Patent No. 8,085,899 issued on December 27, 2011 and was assigned to

Varian Medical Systems International AG on December 12, 2007. U.S. Patent No. 8,085,899

cites to the ’096 Patent and demonstrates Varian’s knowledge of the ’096 Patent. See U.S.

Patent No. 8,085,899, p. 1. Further, the ’096 Patent became of record in the prosecution leading

to the 8,085,899 patent through an IDS filed by the applicant on December 12, 2007.

        62.    U.S. Patent No. 10,043,284 issued on August 7, 2018 and was assigned to Varian

Medical Systems, Inc. The 10,043,284 patent cites to the ’096 Patent and demonstrates Varian’s

knowledge of the ’096 Patent. See U.S. Patent No. 10,043,284, p. 2. Further, the ’096 Patent

became of record in the prosecution leading to the 10,043,284 patent through an IDS filed by the

applicant on May 7, 2014.

        63.    U.S. Patent No. 10,252,081 issued on April 9, 2019 and was assigned to Varian

Medical Systems International AG on September 30, 2015. U.S. Patent No. 10,252,081 cites to

the ’096 Patent and demonstrates Varian’s knowledge of the ’096 Patent. See U.S. Patent No.

10,252,081, p. 1.

        64.    As detailed above, Defendants had knowledge of the ’175 Patent and their

infringement thereof by no later than January 26, 2012.

        65.    Varian’s knowledge of the ’490 Patent is demonstrated by citations to the ’490



                                               14
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 15 of 65 PageID #: 1077



Patent during the course of patent prosecution of at least the two Varian-assigned patents below.

       66.     U.S. Patent Application Publication No. 2017/0095678 published on April 6,

2017 and was assigned to Varian Medical Systems International AG on July 03, 2017. During

the prosecution of U.S. Patent Application Publication No. 2017/0095678, the examiner cited to

U.S. Patent Application Publication No. 2005/0123098, which is the patent application

publication for the ’490 Patent. See 2017-07-06 list of references cited by examiner for U.S.

Patent Application Publication No. 2017/0095678; U.S. Patent No. 7,015,490. This

demonstrates Varian’s knowledge of the ’490 Patent.

       67.     U.S. Patent No. 10,307,615 issued on June 4, 2019 and was assigned to Varian

Medical Systems International AG on January 12, 2017. The 10,307,615 patent cites to

International Publication Number WO 2005/018742, which claims priority to U.S. Application

No. 10/915,968. The ’490 Patent derives from U.S. Application No. 10/915,968. See U.S.

Patent No. 10,307,615, p. 1; WO 2005/018742, p. 1.



              COUNT 1: DIRECT INFRINGEMENT OF THE ’283 PATENT

       68.     Plaintiff incorporates by reference paragraphs 1-67 as if set forth fully herein.

       69.     This cause of action arises under the patent laws of the United States, including

35 U.S.C. §§ 271 et seq.

       70.     The ’283 Patent was duly and lawfully issued by the United States Patent and

Trademark Office (“USPTO”) on March 14, 2000, to listed co-inventors Mark P. Carol, Robert

C. Campbell, Bruce Curran, Richard W. Huber, and Richard V. Nash. See Exhibit A, Cover.

       71.     Plaintiff is the owner by assignment of all right, title, and interest in and to the

’283 Patent. Evidence of the assignment of the ’283 Patent from the co-inventors to Nomos



                                                 15
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 16 of 65 PageID #: 1078



Corporation is recorded at the USPTO at Reel 012973, Frame 0723 and from Nomos

Corporation to Plaintiff at Reel 020062, Frame 0709.

       72.     The ’283 Patent is titled “Planning Method and Apparatus for Radiation

Dosimetry.” See Exhibit A, Cover.

       73.     The ’283 Patent is directed to, inter alia, methods and apparatuses for determining

an optimized radiation beam arrangement for applying radiation to a tumor target volume while

minimizing radiation of a structure volume in a patient. See Exhibit A, Abstract. One of the

[1] apparatuses for determining an optimized radiation beam arrangement for applying radiation

to a tumor target volume while minimizing radiation of a structure volume in a patient claimed in

the ’283 Patent comprises [2] a computer, [3] adapted to computationally obtain a proposed

radiation beam arrangement, the computer [4] adapted to computationally change the proposed

radiation beam arrangement iteratively, wherein the proposed radiation beam arrangement is

changed by changing the beam weights, the computer being [5] further adapted to incorporate a

cost function at each iteration to approach correspondence of partial volume data associated with

the proposed radiation beam arrangement to partial volume data associated with a pre-

determined desired dose prescription and the computer being [6] further adapted to reject the

change of the proposed radiation beam arrangement if the change of the proposed radiation beam

arrangement leads to a lesser correspondence to the desired dose prescription and to accept the

change of the proposed radiation beam arrangement if the change of the proposed radiation beam

arrangement leads to a greater correspondence to the desired dose prescription to obtain an

optimized radiation beam arrangement. See Exhibit A, Claim 25.

       74.     As detailed in paragraphs 34-67 above, Defendants had knowledge of the ’283

Patent and their infringement thereof by no later than January 26, 2012.



                                               16
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 17 of 65 PageID #: 1079



       75.     Upon information and belief, each of the Defendants has directly infringed,

literally and/or under the doctrine of equivalents, under 35 U.S.C. 271(a), one or more claims of

the ’283 Patent, including at least Claims 6, 7, 9, 10, 12, 22-28, 34, 42, and 46 of the ’283 Patent,

by making, using, selling, offering for sale, importing, and/or advertising in the United States at

least Defendants’ Clinac® linear accelerator (see Exhibit E), Clinac® iX linear accelerator (see

Exhibit R), VitalBeam® Radiotherapy System (see Exhibit F), Trilogy® System (see Exhibit G),

TrueBeam® Radiotherapy System (see Exhibit H), and Halcyon™ Radiotherapy System (see

Exhibit Q), in conjunction with at least Defendants’ Eclipse™ Treatment Planning System (see

Exhibit I) and/or Defendants’ RapidPlan™ Knowledge-Based Planning System (see Exhibit J)

and/or Defendants’ RapidArc® Planning System (see Exhibit K) (“the Accused Products”).

       76.     Upon information and belief, Defendants’ linear accelerators, including the

Clinac® linear accelerator, Clinac® iX linear accelerator System, VitalBeam® Radiotherapy

System, Trilogy® System, TrueBeam® Radiotherapy System, and Halcyon™ Radiotherapy

System, in conjunction with at least Defendants’ Eclipse™ Treatment Planning System and/or

Defendants’ RapidPlan™ Knowledge-Based Planning System and/or Defendants’ RapidArc®

Planning System, provide apparatuses as set forth in at least Claims 6, 7, 9, 10, 12, 22-28, 34, 42,

and 46 of the ’283 Patent.

       77.     Upon information and belief, Defendants’ Clinac® linear accelerator system is

[1] an apparatus for determining an optimized radiation beam arrangement for applying radiation

to a tumor target volume while minimizing radiation of a structure volume in a patient. As noted

in their brochure, the Clinac® linear accelerator system allows their users to “quickly deliver a

wide range of radiation therapy to your patients including Intensity Modulated Radiotherapy

(IMRT), Image-Guided Radiotherapy (IGRT), Volumetric Modulated Arc Therapy (VMAT),



                                                 17
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 18 of 65 PageID #: 1080



RapidArc® and stereotactic radiosurgery” which gives “the flexibility to shape the beam while

controlling the dose rate and the gantry speed for a highly conformed dose.” See Exhibit E, pp.

4, 7. The system allows one to “quickly and accurately deliver powerful treatments . . . while

reducing the risk to surrounding healthy tissue.” See Exhibit E, p. 7.

       78.     Upon information and belief, Defendants’ Clinac® linear accelerator system

includes a [2] computer that [3] obtains a proposed radiation beam arrangement and [4] changes

the proposed radiation beam arrangement iteratively, wherein the proposed radiation beam

arrangement is changed by changing the beam weights and [5] incorporates a cost function and

[6] rejects changes if there is lesser correspondence and accepts changes if there is greater

correspondence to the desired dose prescription. As noted in their brochure, the Clinac® linear

accelerator system keeps “the treatment process connected through integration with treatment

planning and information management software.” See Exhibit E, p. 4. As noted in a Clinac®

case study, Defendants’ RapidArc® Planning System can be used to create an “[i]mage-guided

dosimetric assessment,” obtain proposed radiation beam arrangements, verify positioning, and

select the plan with greater conformation with the target curve to target a lung carcinoma while

“minimiz[ing] dose and avoid[ing] the chest wall sector.” See Exhibit L, pp. 2-3.

       79.     That Defendants’ Accused Products have infringed the ’283 Patent is further

supported by information made public as a result of a proceeding before the International Trade

Commission titled “In the Matter of Certain Radiotherapy Systems and Treatment Planning

Software, and Components Thereof,” Investigation No. 337-TA-968 (“the ITC Matter”) between

complainants Varian Inc. and Varian AG and respondents Elekta AB, Elekta Ltd., Elekta GmbH,

Elekta Inc., IMPAC Medical Systems, Inc., Elekta Instrument (Shanghai) Limited, and Elekta

Beijing Medical System Co. Ltd. See Exhibit M.



                                                 18
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 19 of 65 PageID #: 1081



       80.     For example, the Final Initial Determination in the ITC Matter states that

“Varian’s domestic industry products include the Clinac iX and Trilogy linac systems when used

with the On-Board Imager system, and the TrueBeam and Edge linac systems. . . . Varian’s

linacs are integrated and networked computer-controlled systems used to perform imaging and

implement radiotherapy treatments, such as treatment plans generated by Varian’s RapidArc

VMAT planning software.” Exhibit M, pp. 333-334.

       81.     The Final Initial Determination in the ITC Matter further states that “Varian’s

TrueBeam and Clinac linear accelerators in combination with Varian’s Eclipse treatment

planning software [are] used to create and deliver RapidArc treatment plans. . . . RapidArc

plans are optimized using the Progressive Resolution Optimization (PRO) algorithm,” and “[t]wo

versions of the PRO algorithm are used in Varian’s Domestic Industry Products: PRO2 and

PRO3.” Exhibit M, p. 335.

       82.     As shown by the Eclipse Treatment Planning Brochure and the Eclipse IMRT

Brochure, Eclipse software, which is integrated in the Accused Products, “perform[s] advanced

treatment techniques that feature modern optimization and advanced calculation algorithms” on a

computer. See, e.g., Exhibit I, p. 3.




                                               19
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 20 of 65 PageID #: 1082




See Exhibit N, p. 1.

           83.   The Final Initial Determination in the ITC Matter further states that “[w]hen

creating a RapidArc treatment plan, the Eclipse software receives as input a set of one or more

optimization goals comprising a desired dose distribution for a patient target volume and

surrounding healthy tissue. The goals include maximum and minimum radiation limits for

patient target volumes including tumors and surrounding healthy tissue.” Exhibit M, p. 336.

           84.   The RapidArc Brochure demonstrates that a RapidArc treatment plan can deliver

a prescription dose to a target while maintaining “prescribed limits to surrounding structures.”

See Exhibit K, p. 7.

           85.   The RapidArc Brochure further states that “RapidArc delivers treatment in one

large arc, while avoiding designated areas, by turning off the beam during rotation.” See Exhibit

K, p. 8.

           86.   The Final Initial Determination in the ITC Matter further states that “[w]hen

creating a RapidArc treatment plan, the Eclipse software receives as input a set of one or more


                                                 20
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 21 of 65 PageID #: 1083



optimization goals comprising a desired dose distribution for a patient target volume and

surrounding healthy tissue. The goals include maximum and minimum radiation limits for

patient target volumes including tumors and surrounding healthy tissue.” Exhibit M, p. 336.

       87.     The Final Initial Determination in ITC Matter also states that Defendants use

PRO2/PRO3 algorithms in their products. The PRO algorithms include multiple levels of

optimization, each including iterations where simulated dose distribution is optimized, including

fluence control points. The algorithms calculate dose distributions and compare to cost functions

to move toward convergence. See Exhibit M, pp. 337-338.

       88.     Accordingly, Defendants’ Accused Products provide [1] an apparatus, including

[2] a computer, for determining an optimized radiation beam arrangement for applying radiation

to a tumor target volume while minimizing radiation of a structure volume in a patient and

[3] computationally obtaining a proposed radiation beam arrangement by changing beam

weights, or equivalents thereof and [4] computationally changing the proposed radiation beam

arrangement iteratively, wherein the proposed radiation beam arrangement is changed by

changing the beam weights, or equivalents thereof.

       89.     With regard to [5] incorporating a cost function at each iteration to approach

correspondence of partial volume data associated with the proposed radiation beam arrangement

to partial volume data associated with a pre-determined desired dose prescription or an

equivalent thereof, the Final Initial Determination in the ITC Matter states that Defendants’

“software causes the processor to optimize the treatment plan using the PRO algorithm. The

PRO algorithm optimizes a simulated dose distribution along treatment trajectory relative to

clinical objectives input into the Eclipse software, including the desired dose distribution. The

clinical objectives are embodied in a cost function. . . . the PRO algorithm includes multiple



                                                21
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 22 of 65 PageID #: 1084



levels of optimization . . . and each . . . level includes a series of iterations where simulated dose

distribution is optimized. . . . [T]he PRO algorithm attempts to improve the cost function by

adjusting dose amounts and MLC leaf positions at different points along a trajectory.” Exhibit

M, pp. 336-337.

       90.     As for [6] rejecting the change of the proposed radiation beam arrangement if the

change of the proposed radiation beam arrangement leads to a lesser correspondence to the

desired dose prescription and accepting the change of the proposed radiation beam arrangement

if the change of the proposed radiation beam arrangement leads to a greater correspondence to

the desired dose prescription to obtain an optimized radiation beam arrangement or an equivalent

thereof, the Final Initial Determination in the ITC Matter states that “[i]n both PRO2 and PRO3,

the optimization algorithm calculates a three-dimensional dose distribution and compares it to

the cost function to determine whether the iterative adjustments to dose amounts and MLC leaf

positions have moved the treatment plan closer to or further away from the clinical objectives. If

several adjustments in a row do not lower the cost function by a sufficient amount, the cost

function is determined to have converged. If the cost function has converged, or if the algorithm

has progressed through a specified number of iterations, then the algorithm moves to the next

MR level.” Exhibit M, p. 339.

       91.     Upon information and belief, Defendants’ past direct infringement of the ’283

Patent has irreparably harmed Best.

       92.     Upon information and belief, Defendants’ past direct infringement of the ’283

Patent has caused Best damages.

       93.     As detailed in paragraphs 34-67 above, Defendants’ past direct infringement of

the ’283 Patent was knowing and willful.



                                                  22
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 23 of 65 PageID #: 1085




 COUNT 2: INDIRECT INFRINGEMENT OF THE ’283 PATENT BY INDUCEMENT

        94.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1-93 above as

if fully set forth herein.

        95.     Defendants had knowledge of the ’283 Patent and their infringement thereof prior

to the filing of the Complaint on October 16, 2018.

        96.     As detailed above in paragraphs 34 to 67, Defendants had knowledge of the ’283

Patent and their infringement thereof by no later than January 26, 2012.

        97.     Upon information and belief, Defendants are liable for inducing infringement of

the ’283 Patent under 35 U.S.C. § 271(b) by having knowledge of the ’283 Patent prior to the

filing of the Complaint in this action on October 16, 2018, as set forth above, and knowingly

causing or intending to cause direct infringement of the ’283 Patent, with specific intent, by their

customers.

        98.     Despite having knowledge of the ’283 Patent, Defendants continued making,

using, selling, offering for sale, importing, and/or advertising of Defendants’ Accused Products

demonstrates that Defendants specifically intended to induce their customers to infringe.

        99.     Varian provided Eclipse user guides and reference manuals allowing its customers

to use the infringing features of Eclipse, including IMRT optimization.

        100.    Upon information and belief, Defendants actively induced infringement of the

’283 Patent by, inter alia, training their customers on the use of the Accused Products and/or

promotion, sales, and/or importation of the Accused Products to Defendants’ customers with

knowledge of the ’283 Patent and knowledge of infringement.

        101.    Upon information and belief, Defendants’ customers for the Accused Products

directly infringed the ’283 Patent by, inter alia, using the Accused Products.
                                                 23
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 24 of 65 PageID #: 1086



        102.    Upon information and belief, Defendants intended to indirectly infringe the ’283

Patent by inducement by having sold the Accused Products for use by Defendants’ customers.

        103.    As detailed above and further upon information and belief, Defendants knew or

should have known of the ’283 Patent and have acted in an egregious and wanton manner by

infringing the ’283 Patent.

        104.    Upon information and belief, despite knowing that their actions constituted

induced infringement of the ’283 Patent and/or despite knowing that there was a high likelihood

that their actions constituted induced infringement of the ’283 Patent, Defendants nevertheless

continued their infringing actions by making, using, offering for sale, and selling the Accused

Products.

        105.    Upon information and belief, Defendants’ past induced infringement of the ’283

Patent has irreparably harmed Best.

        106.    Upon information and belief, Defendants’ past induced infringement of the ’283

Patent has caused Best damages.

        107.    Upon information and belief and as detailed in paragraphs 34 to 67 above,

Defendants’ past induced infringement of the ’283 Patent was knowing and willful.



            COUNT 3: INDIRECT INFRINGEMENT OF THE ’283 PATENT BY
                        CONTRIBUTORY INFRINGEMENT

        108.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-107 above

as if fully set forth herein.

        109.    Upon information and belief and as detailed in paragraphs 34 to 67 above,

Defendants had knowledge of the ’283 Patent and their infringement thereof by no later than

January 26, 2012.


                                                 24
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 25 of 65 PageID #: 1087



          110.   Upon information and belief, Defendants are liable for contributory infringement

of the ’283 Patent under 35 U.S.C. § 271(c) by, inter alia, having sold or offered to sell the

Accused Products within the United States and/or by having imported the Accused Products into

the United States because the Accused Products constituted a material part of the invention

embodied in the ’283 Patent, which, upon information and belief, Defendants knew to be

especially made and/or especially adapted for use in infringement of the ’283 Patent, and which

were not staple articles or commodities of commerce suitable for substantial non-infringing use.

          111.   Defendants’ marketing literature and other documents do not propose any non-

infringing use for the Accused Products, substantial or otherwise. Rather, the only proposed use

for the Accused Products identified in Defendants’ marketing literature and other documents is

to eradicate tumors while minimizing damage to healthy tissues and organs surrounding those

tumors. As such, the Accused Products are marketed solely for use to eradicate tumors while

minimizing damage to healthy tissues and organs surrounding those tumors.

          112.   The Eclipse treatment planning system is for conformal radiation therapy, IMRT

and VMAT therapy and when a treatment plan is created and optimized by Eclipse and is used

with a Varian LINAC, that creating of the plan and such use constitutes infringement of the ʼ283

Patent.

          113.   Upon information and belief, Defendants are liable for contributory infringement

of the ’283 Patent by having had knowledge of the ’283 Patent and knowingly having caused or

having intended to cause direct infringement of the ’283 Patent by their customers, including,

e.g., end users of the Accused Products.

          114.   Upon information and belief, Defendants contributed to infringement of the ’283

Patent by, inter alia, promotion, sales, and/or importation of the Accused Products to



                                                 25
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 26 of 65 PageID #: 1088



Defendants’ customers, including, e.g., end users who used apparatuses claimed in the ’283

Patent and performed methods claimed in the ’283 Patent. Upon information and belief,

Defendants’ customers directly infringed the ’283 Patent by, e.g., using the Accused Products.

        115.    Upon information and belief, Defendants’ past contributory infringement of the

’283 Patent has irreparably harmed Best.

        116.    Upon information and belief, Defendants’ past contributory infringement of the

’283 Patent has caused Best damages.

        117.    Upon information and belief and as detailed in paragraphs 34 to 67 above,

Defendants’ past contributory infringement of the ’283 Patent has been knowing and willful.



               COUNT 4: DIRECT INFRINGEMENT OF THE ’096 PATENT

        118.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-117 above

as if fully set forth herein.

        119.    This cause of action arises under the patent laws of the United States, including

35 U.S.C. §§ 271 et seq.

        120.    The ’096 Patent was duly and lawfully issued by the USPTO on May 21, 2002, to

listed co-inventors Mark P. Carol, Robert Hill, Bruce Curran, and Richard V. Nash. See Exhibit

B, Cover.

        121.    Plaintiff is the owner by assignment of all right, title, and interest in and to the

’096 Patent. Evidence of the assignment of the ’096 Patent from co-inventors Carol, Hill, and

Nash to Nomos Corporation is recorded at the USPTO at Reel 012973, Frame 0698, from co-

inventor Curran to Nomos Corporation at Reel 012973, Frame 0694, and from Nomos

Corporation to Plaintiff at Reel 020062, Frame 0709.

        122.    The ’096 Patent is titled “Planning Method and Apparatus for Radiation
                                                  26
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 27 of 65 PageID #: 1089



Dosimetry.” See Exhibit B, Cover.

       123.    The ’096 Patent is directed to, inter alia, methods and apparatuses for determining

an optimized radiation beam arrangement for applying radiation to a tumor target volume while

minimizing radiation of a structure volume in a patient. See Exhibit B, Abstract. One of the

[1] apparatuses for determining an optimized radiation beam arrangement for applying radiation

to a tumor target volume while minimizing radiation of a structure volume in a patient claimed in

the ’096 Patent comprises [2] a computer adapted to [3] computationally obtain a proposed

radiation beam arrangement, [4] computationally change the proposed radiation beam

arrangement iteratively to conform to a target CDVH curve, [5] incorporate a cost function at

each iteration to approach correspondence of partial volume data associated with the proposed

radiation beam arrangement to partial volume data associated with a predetermined desired dose

prescription, [6] reject the change of the proposed radiation beam arrangement if the change of

the proposed radiation beam arrangement leads to a lesser correspondence to the desired dose

prescription and to accept the change of the proposed radiation beam arrangement if the change

of the proposed radiation beam arrangement leads to a greater correspondence to the desired dose

prescription to obtain an optimized radiation beam arrangement, and [7] exceed the cost function

by a set amount if such excess allows better conformation with the target CDVH curve. See

Exhibit B, Claim 31.

       124.    As detailed in paragraphs 34 to 67 above, Defendants had knowledge of the ’096

Patent and their infringement thereof by no later than January 26, 2012.

       125.    Upon information and belief, each of the Defendants has been and is now directly

infringing, literally and/or under the doctrine of equivalents, under 35 U.S.C. § 271(a), one or

more claims of the ’096 Patent, including at least Claims 18, 21, 23, 31-33, 40, and 43-46 of the



                                                27
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 28 of 65 PageID #: 1090



’096 Patent, by making, using, selling, offering for sale, importing, and/or advertising in the

United States at least Defendants’ Clinac® linear accelerator (see Exhibit E), Clinac® iX linear

accelerator (see Exhibit R), VitalBeam® Radiotherapy System (see Exhibit F), Trilogy® System

(see Exhibit G), TrueBeam® Radiotherapy System (see Exhibit H), and Halcyon™ Radiotherapy

System (see Exhibit Q), in conjunction with at least Defendants’ Eclipse™ Treatment Planning

System (see Exhibit I) and/or Defendants’ RapidPlan™ Knowledge-Based Planning System (see

Exhibit J) and/or Defendants’ RapidArc® Planning System (see Exhibit K).

       126.    Upon information and belief, Defendants’ linear accelerators, including the

Clinac® linear accelerator, Clinac® iX linear accelerator, VitalBeam® Radiotherapy System,

Trilogy® System, TrueBeam® Radiotherapy System, and Halcyon™ Radiotherapy System, in

conjunction with at least Defendants’ Eclipse™ Treatment Planning System and/or Defendants’

RapidPlan™ Knowledge-Based Planning System and/or Defendants’ RapidArc® Planning

System, provide apparatuses as set forth in at least Claims 31-33 of the ’096 Patent.

       127.    Upon information and belief, Defendants’ Clinac® linear accelerator system is

[1] an apparatus for determining an optimized radiation beam arrangement for applying radiation

to a tumor target volume while minimizing radiation of a structure volume in a patient. As noted

in their brochure, the Clinac® linear accelerator system allows their users to “quickly deliver a

wide range of radiation therapy to your patients including Intensity Modulated Radiotherapy

(IMRT), Image-Guided Radiotherapy (IGRT), Volumetric Modulated Arc Therapy (VMAT),

RapidArc® and stereotactic radiosurgery” which gives “the flexibility to shape the beam while

controlling the dose rate and the gantry speed for a highly conformed dose.” See Exhibit E, pp.

4, 7. The system allows one to “quickly and accurately deliver powerful treatments . . . while

reducing the risk to surrounding healthy tissue.” See Exhibit E, p. 7.



                                                 28
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 29 of 65 PageID #: 1091



       128.    Upon information and belief, Defendants’ Clinac® linear accelerator system

includes a [2] computer that [3] obtains a proposed radiation beam arrangement and

[4] computationally changes the proposed arrangement to conform to a target CDVH curve by

[5] incorporating a cost function and [6] rejecting changes if there is lesser correspondence and

accepting changes if there is greater correspondence and [7] exceeding the cost function if better

conformation with the target CDVH curve is obtained. As noted in their brochure, the Clinac®

linear accelerator system keeps “the treatment process connected through integration with

treatment planning and information management software.” See Exhibit E, p. 4. As noted in a

Clinac® case study, Defendants’ RapidArc® Planning System can be used to create an “[i]mage-

guided dosimetric assessment,” obtain proposed radiation beam arrangements, verify positioning,

and select the plan with greater conformation with the target curve to target a lung carcinoma

while “minimiz[ing] dose and avoid[ing] the chest wall sector.” See Exhibit L, pp. 2-3.

       129.    That Defendants’ Accused Products have infringed the ’096 Patent is further

supported by information made public as a result of the ITC Matter. See Exhibit M.

       130.    For example, the Final Initial Determination in the ITC Matter states that

“Varian’s domestic industry products include the Clinac iX and Trilogy linac systems when used

with the On-Board Imager system, and the TrueBeam and Edge linac systems. . . . Varian’s

linacs are integrated and networked computer-controlled systems used to perform imaging and

implement radiotherapy treatments, such as treatment plans generated by Varian’s RapidArc

VMAT planning software.” Exhibit M, pp. 333-334.

       131.    The Final Initial Determination in the ITC Matter further states that “Varian’s

TrueBeam and Clinac linear accelerators in combination with Varian’s Eclipse treatment

planning software [are] used to create and deliver RapidArc treatment plans. . . . RapidArc



                                                29
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 30 of 65 PageID #: 1092



plans are optimized using the Progressive Resolution Optimization (PRO) algorithm,” and “[t]wo

versions of the PRO algorithm are used in Varian’s Domestic Industry Products: PRO2 and

PRO3.” Exhibit M, p. 335.

       132.    As shown by the Eclipse Treatment Planning Brochure and the Eclipse IMRT

Brochure, Eclipse software, which is integrated in the Accused Products, “performs advanced

treatment techniques that feature modern optimization and advanced calculation algorithms” on a

computer. See Exhibit I, p. 3.




See Exhibit N, p. 1.

       133.    The Final Initial Determination in the ITC Matter further states that “[w]hen

creating a RapidArc treatment plan, the Eclipse software receives as input a set of one or more

optimization goals comprising a desired dose distribution for a patient target volume and

surrounding healthy tissue. The goals include maximum and minimum radiation limits for

patient target volumes including tumors and surrounding healthy tissue.” Exhibit M, p. 336.

       134.    The RapidArc Brochure demonstrates that a RapidArc treatment plan can deliver


                                               30
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 31 of 65 PageID #: 1093



a prescription dose to a target while maintaining “prescribed limits to surrounding structures.”

See Exhibit K, p. 7.

           135.   The RapidArc Brochure further states that “RapidArc delivers treatment in one

large arc, while avoiding designated areas, by turning off the beam during rotation.” See Exhibit

K, p. 8.

           136.   The Final Initial Determination in the ITC Matter further states that “[w]hen

creating a RapidArc treatment plan, the Eclipse software receives as input a set of one or more

optimization goals comprising a desired dose distribution for a patient target volume and

surrounding healthy tissue. The goals include maximum and minimum radiation limits for

patient target volumes including tumors and surrounding healthy tissue.” Exhibit M, p. 336.

           137.   The Final Initial Determination in ITC Matter also states that Defendants use

PRO2/PRO3 algorithms in their products. The PRO algorithms include multiple levels of

optimization, each including iterations where simulated dose distribution is optimized, including

fluence control points. The algorithms calculate dose distributions and compare to cost functions

to move toward convergence. See Exhibit M, pp. 337-338.

           138.   Accordingly, Defendants’ Accused Products provide [1] an apparatus, including

[2] a computer, for determining an optimized radiation beam arrangement for applying radiation

to a tumor target volume while minimizing radiation of a structure volume in a patient and

[3] computationally obtaining a proposed radiation beam arrangement, or equivalents thereof.

           139.   As for [4] computationally changing the proposed radiation beam arrangement

iteratively to conform to a target CDVH curve, the Final Initial Determination in the ITC Matter

states that “[w]hen creating a RapidArc treatment plan, the Eclipse software receives as input a

set of one or more optimization goals comprising a desired dose distribution for a patient target



                                                  31
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 32 of 65 PageID #: 1094



volume and surrounding healthy tissue. The goals include maximum and minimum radiation

limits for patient target volumes including tumors and surrounding healthy tissue.” Exhibit M, p.

336.

       140.    Defendants’ Eclipse Photon and Electron Algorithms Reference Guide provides

that the system’s optimization is based on dose-volume objectives. See Exhibit O, p. 179.

       141.    Defendants’ Eclipse system evaluates dose volume histogram (“DVH”) for

structures and calculates DVH during optimization. See Exhibit O, pp. 177, 187, 188, 192.

       142.    The Final Initial Determination in the ITC Matter states that “Varian’s domestic

Industry Products practice claims 26 and 41 of [U.S. Patent No. 8,696,538 (Exhibit P) (“the ’538

patent”)] . . . the Domestic Industry Products for the ’538 patent include Varian’s TrueBeam

and Clinac linear accelerators in combination with Varian’s Eclipse treatment planning software

that is used to create and deliver RapidArc treatment plans. Exhibit M, p. 335.

       143.    Claim 23 of the ’538 patent, from which referenced Claim 26 depends, reads:

       A method for planning delivery of radiation dose to a target region within a
       subject, the method comprising: iteratively optimizing, by a processor, a
       simulated dose distribution relative to a set of one or more optimization goals
       comprising a desired dose distribution in the subject over an initial
       plurality of control points . . . iteratively optimizing, by the processor, a
       simulated dose distribution relative to the set of one or more optimization
       goals over the increased plurality of control points to thereby determine a
       radiation delivery plan . . . wherein iteratively optimizing, by the
       processor, the simulated dose distribution relative to the set of one or more
       optimization goals over the initial plurality of control points comprises
       performing, by the processor, the iterative optimization using a set of
       optimization parameters, the set of optimization parameters
       representative of one or more of: a beam shape of the radiation source,
       and a beam intensity of the radiation source.

Exhibit P, col. 34, ll. 35-65 (emphasis added).

       144.    Figures 12A-12F of the ’538 patent graphically depict simulated dose distribution

calculation at various stages of the optimization process by way of a DVH. See, e.g., Exhibit P,

                                                  32
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 33 of 65 PageID #: 1095



col. 25, ll. 15-51 (showing increase of control points and iterations during optimization process,

the iterations and control point increase providing “dramatic improvement in dose quality” by

reducing dose to critical structure).




                                                33
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 34 of 65 PageID #: 1096



Exhibit P, Figures 12A, 12E.

       145.    Accordingly, Defendants’ Accused Products comprise a computer which is

adapted to [4] computationally change the proposed radiation beam arrangement iteratively to

conform to a target CDVH curve, or equivalent thereof.

       146.    With regard to [5] incorporating a cost function at each iteration to approach

correspondence of partial volume data associated with the proposed radiation beam arrangement

to partial volume data associated with a predetermined desired dose prescription or an equivalent

thereof, the Final Initial Determination in the ITC Matter states that Defendants’ “software

causes the processor to optimize the treatment plan using the PRO algorithm. The PRO

algorithm optimizes a simulated dose distribution along treatment trajectory relative to clinical

objectives input into the Eclipse software, including the desired dose distribution. The clinical

objectives are embodied in a cost function. . . . [T]he PRO algorithm includes multiple levels of

optimization . . . and each . . . level includes a series of iterations where simulated dose

distribution is optimized. . . . [T]he PRO algorithm attempts to improve the cost function by

adjusting dose amounts and MLC leaf positions at different points along a trajectory.” Exhibit

M, pp. 336-337.

       147.    As for [6] rejecting the change of the proposed radiation beam arrangement if the

change of the proposed radiation beam arrangement leads to a lesser correspondence to the

desired dose prescription and to accept the change of the proposed radiation beam arrangement if

the change of the proposed radiation beam arrangement leads to a greater correspondence to the

desired dose prescription to obtain an optimized radiation beam arrangement or an equivalent

thereof, the Final Initial Determination in the ITC Matter states that “[i]n both PRO2 and PRO3,

the optimization algorithm calculates a three-dimensional dose distribution and compares it to



                                                  34
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 35 of 65 PageID #: 1097



the cost function to determine whether the iterative adjustments to dose amounts and MLC leaf

positions have moved the treatment plan closer to or further away from the clinical objectives. If

several adjustments in a row do not lower the cost function by a sufficient amount, the cost

function is determined to have converged. If the cost function has converged, or if the algorithm

has progressed through a specified number of iterations, then the algorithm moves to the next

MR level. Exhibit M, p. 339.

       148.    Defendants’ Eclipse Photon and Electron Algorithms Reference Guide recites the

following:

       The optimization is based on dose-volume objectives (upper and lower
       objectives defined in the Dose Volume Histogram view inside the
       Optimization dialog). Dose-volume objectives are used to define the dose as
       follows:
       Upper objective: Used to limit the dose in a given structure (for example, "no
       more than 20% of the structure may receive more than 25 Gy").
       Lower objective: Used to define desired dose levels in target structures (for
       example, "at least 70% of the structure must receive at least 20 Gy").
       Upper line objective: Used to limit the dose in a given structure for all volume
       levels.
       If the dose-volume objectives are not met, a weighted quadratic cost is
       added to the total objective function. For the upper objective, the cost is
       applied for the portion of doses that exceed the desired dose value and
       volume level. For the lower objective, the cost is applied for the portion of
       doses that fall short of the desired dose value and volume level.

See Exhibit O, pp. 179-180 (emphasis added).

       149.    Accordingly, Defendants’ Accused Products comprise a computer which is

adapted to [7] exceed the cost function by a set amount if such excess allows better conformation

with the target CDHV curve, or equivalent thereof.

       150.    Upon information and belief, Defendants’ past direct infringement of the ’096

Patent has irreparably harmed Best.

       151.    Upon information and belief, Defendants’ past direct infringement of the ’096



                                                35
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 36 of 65 PageID #: 1098



Patent has caused Best damages.

        152.    Upon information and belief and as detailed in paragraphs 34 to 67 above,

Defendants’ past direct infringement of the ’096 Patent has been knowing and willful.

        153.    Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its patent rights, including the ability to exclude

others from the market.



 COUNT 5: INDIRECT INFRINGEMENT OF THE ’096 PATENT BY INDUCEMENT

        154.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-153 above

as if fully set forth herein.

        155.    Defendants have been aware of the ’096 patent since at least the filing of the

Complaint in this action on October 16, 2018, yet continued their own infringing activity as well

as their inducement of infringement by their customers through the expiration of the term of the

’096 Patent.

        156.    The Complaint in this action, filed on October 16, 2018, provided Defendants

with knowledge of the ’096 patent.

        157.    The Complaint in this action, filed on October 16, 2018, also provided Defendants

with knowledge of infringement caused by using, making, using, selling, offering for sale,

importing, and/or advertising in the United States of Defendants’ Accused Products.

        158.    Defendants’ continued making, using, selling, offering for sale, importing, and/or

advertising of Defendants’ Accused Products demonstrates that Defendants specifically intend to

induce their customers to infringe.

        159.    Defendants had knowledge of the ’096 Patent and their infringement thereof prior

to the filing of the Complaint on October 16, 2018.

                                                 36
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 37 of 65 PageID #: 1099



       160.    As detailed above in paragraphs 34 to 67, Defendants had knowledge of the ’096

Patent and their infringement thereof by no later than January 26, 2012.

       161.    Upon information and belief, Defendants are liable for inducing infringement of

the ’096 Patent under 35 U.S.C. § 271(b) by having knowledge of the ’096 Patent prior to the

filing of the Complaint in this action on October 16, 2018, as set forth above, and knowingly

causing or intending to cause, and continuing to knowingly cause or intend to cause, direct

infringement of the ’096 Patent, with specific intent, by their customers.

       162.    Defendants’ continued making, using, selling, offering for sale, and/or importing

of Defendants’ Accused Products despite having knowledge of the ʼ096 Patent demonstrates that

Defendants specifically intended to induce their customers to infringe.

       163.    Upon information and belief, Defendants actively induced infringement of the

’096 Patent by, inter alia, training their customers on the use of the Accused Products and/or

promotion, sales, and/or importation of the Accused Products to Defendants’ customers.

       164.    Upon information and belief, Defendants’ customers for the Accused Products

directly infringed the ’096 Patent by, inter alia, using the Accused Products.

       165.    Upon information and belief, Defendants intended to indirectly infringe the ’096

Patent by inducement by selling the Accused Products for use by Defendants’ customers.

       166.    Upon information and belief and as detailed in paragraphs 34 to 67 above,

Defendants knew or should have known of the ’096 Patent and have acted in an egregious and

wanton manner by infringing the ’096 Patent.

       167.    Upon information and belief, despite knowing that their actions constituted

induced infringement of the ’096 Patent and/or despite knowing that there was a high likelihood

that their actions constituted induced infringement of the ’096 Patent, Defendants nevertheless



                                                37
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 38 of 65 PageID #: 1100



continued their infringing actions, and continued to make, use, offer for sale, and sell the

Accused Products.

        168.    Upon information and belief, Defendants’ acts of infringement of the ’096 Patent

have irreparably harmed Best.

        169.    Upon information and belief, Defendants’ past induced infringement of the ’096

Patent has caused Best damages.

        170.    Upon information and belief and as detailed in paragraphs 34 to 67 above,

Defendants’ past induced infringement of the ’096 Patent has been knowing and willful.

        171.    Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its lawful patent rights, including the ability to

exclude others from the market.



COUNT 6: INDIRECT INFRINGEMENT OF THE ’096 PATENT BY CONTRIBUTORY
                          INFRINGEMENT

        172.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-171 above

as if fully set forth herein.

        173.    As detailed above in paragraphs 34 to 67, Defendants had knowledge of the ’096

Patent and their infringement thereof by no later than January 26, 2012.

        174.    Upon information and belief, Defendants are liable for contributory infringement

of the ’096 Patent under 35 U.S.C. § 271(c) by, inter alia, having sold or offered to sell, the

Accused Products within the United States and/or by importing the Accused Products into the

United States because the Accused Products constitute a material part of the invention embodied

in the ’096 Patent, which, upon information and belief, Defendants knew to be especially made

and/or especially adapted for use in infringement of the ’096 Patent, and which were not staple


                                                 38
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 39 of 65 PageID #: 1101



articles or commodities of commerce suitable for substantial non-infringing use.

          175.   Defendants’ marketing literature and other documents do not propose any non-

infringing use for the Accused Products, substantial or otherwise. Rather, the only proposed use

for the Accused Products identified in Defendants’ marketing literature and other documents is

to eradicate tumors while minimizing damage to healthy tissues and organs surrounding those

tumors. As such, the Accused Products are marketed solely for use to eradicate tumors while

minimizing damage to healthy tissues and organs surrounding those tumors.

          176.   The Eclipse treatment planning system is for conformal radiation therapy, IMRT

and VMAT therapy and when a treatment plan is created and optimized by Eclipse and is used

with a Varian LINAC, that creating of the plan and such use constitutes infringement of the ‘096

Patent.

          177.   Upon information and belief, Defendants are liable for contributory infringement

of the ’096 Patent by having knowledge of the ’096 Patent and knowingly causing or intending

to cause, direct infringement of the ’096 Patent by their customers, including, e.g., end users of

the Accused Products.

          178.   Upon information and belief, Defendants contribute to infringement of the ’096

Patent by, inter alia, promotion, sales, and/or importation of the Accused Products to

Defendants’ customers, including, e.g., end users who used apparatuses claimed in the ’096

Patent and performed methods claimed in the ’096 Patent. Upon information and belief,

Defendants’ customers directly infringed the ’096 Patent by, e.g., using the Accused Products.

          179.   Upon information and belief, Defendants’ past contributory infringement of the

’096 Patent has irreparably harmed Best.

          180.   Upon information and belief, Defendants’ past contributory infringement of the



                                                 39
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 40 of 65 PageID #: 1102



’096 Patent has caused Best damages.

        181.    At least in view of Defendants’ prior business dealings and prior communications

with Best as detailed in paragraphs 34 to 67 above, Defendants’ past contributory infringement

of the ’096 Patent had been knowing and willful.

        182.    Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its lawful patent rights, including the ability to

exclude others from the market.



               COUNT 7: DIRECT INFRINGEMENT OF THE ’175 PATENT

        183.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-182 above

as if fully set forth herein.

        184.    This cause of action arises under the patent laws of the United States, including

35 U.S.C. §§ 271 et seq.

        185.    The ’175 Patent was duly and lawfully issued by the USPTO on September 4,

2007, to listed inventor Merle Romesberg. See Exhibit C, Cover.

        186.    Plaintiff is the owner by assignment of all right, title, and interest in and to the

’175 Patent. Evidence of the assignment of the ’175 Patent from inventors Romesberg to Nomos

Corporation is recorded at the USPTO at Reel 016920, Frame 0083 and from Nomos

Corporation to Plaintiff at Reel 020062, Frame 0709.

        187.    The ’175 Patent is titled “Planning Method for Radiation Therapy.” See Exhibit

C, Cover.

        188.    The ’175 Patent is directed to, inter alia, methods for controlling the correlation

between the factors of treatment plan efficiency and dosimetric fitness to optimize the radiation

therapy or radiotherapy plan. See Exhibit C, Abstract. One of the methods [1] of providing
                                                  40
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 41 of 65 PageID #: 1103



control of a trade-off between treatment plan delivery efficiency and dosimetric fitness to

optimize a radiation treatment plan within a continuum between delivery efficiency and

dosimetric fitness claimed in the ’175 Patent comprises the steps of [2] assigning a delivery cost

term within an optimizer to each of a plurality of intensity maps representing a potential

radiation beam arrangement, the assignment based on complexity of each respective intensity

map; and [3] evaluating an objective cost function for each of the plurality of intensity maps, the

objective function including a dosimetric cost term and the delivery cost term, the dosimetric

cost term representing dosimetric fitness of the respective intensity map and the delivery cost

term representing delivery efficiency. See Exhibit C, Claim 13.

       189.    As detailed above in paragraphs 34 to 67, Defendants had knowledge of the ’175

Patent and their infringement thereof by no later than January 26, 2012.

       190.    Upon information and belief, each of the Defendants has been and is now directly

infringing, literally and/or under the doctrine of equivalents, under 35 U.S.C. § 271(a), one or

more claims of the ’175 Patent, including at least Claims 13-16 and 19 of the ’175 Patent, by

using at least Defendants’ Clinac® linear accelerator (see Exhibit E), Clinac® iX linear

accelerator (see Exhibit R), VitalBeam® Radiotherapy System (see Exhibit F), Trilogy® System

(see Exhibit G), TrueBeam® Radiotherapy System (see Exhibit H), and Halcyon™ Radiotherapy

System (see Exhibit Q), in conjunction with at least Defendants’ Eclipse™ Treatment Planning

System (see Exhibit I) and/or Defendants’ RapidPlan™ Knowledge-Based Planning System (see

Exhibit J) and/or Defendants’ RapidArc® Planning System (see Exhibit K) in the United States.

       191.    Upon information and belief, Defendants’ linear accelerators, including the

Clinac® linear accelerator, Clinac® iX linear accelerator, VitalBeam® Radiotherapy System,

Trilogy® System, and TrueBeam® Radiotherapy System, in conjunction with at least Defendants’



                                                41
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 42 of 65 PageID #: 1104



Eclipse™ Treatment Planning System and/or Defendants’ RapidPlan™ Knowledge-Based

Planning System and/or Defendants’ RapidArc® Planning System, practice methods as set forth

in at least Claims 13-16 and 19 of the ’175 Patent.

       192.    For example, Defendants’ RapidArc® Planning System is “radiotherapy

technology [that] makes it possible to deliver integrated and personalized treatments with speed

and precision. Integrate it with the Eclipse™ treatment planning system and create sophisticated

plans based on automated suggestions and other intelligent features . . . RapidArc represents a

chance to introduce new efficiencies into the entire treatment process for a variety of delivery

platforms – including the Clinac® iX linear accelerator, the Trilogy® system and the TrueBeam™

system.” See Exhibit K, p. 3.

       193.    Defendants’ RapidArc® Planning System “is a volumetric arc therapy that

delivers a precisely sculpted dose distribution. Treatments can be delivered in single, multiple

and non-coplanar arc segments, depending on the clinical case. The optimization algorithm of

RapidArc adjusts not only the treatment aperture, but also the rotational speed of the gantry and

the delivery dose rate. These adjustments work to maximize tumor control while minimizing

dose to surrounding healthy tissue.” Exhibit K, p. 6.

       194.    Upon information and belief, Defendants’ RapidArc® Planning System

“[i]mprove[s] optimization results and reduce[s] time spent on treatment planning,” thereby

offering methods [1] of providing control of a trade-off between treatment plan delivery

efficiency and dosimetric fitness to optimize a radiation treatment plan within a continuum

between delivery efficiency and dosimetric fitness. See Exhibit K, p. 8. Defendants’ RapidArc®

Planning System also “suggests an optimal arc placement, taking into account tumor size and

location, as well as specific accelerator parameters” by [2] assigning a delivery cost term within



                                                42
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 43 of 65 PageID #: 1105



an optimizer to each of a plurality of intensity maps representing a potential radiation beam

arrangement, the assignment based on complexity of each respective intensity map; and

[3] evaluating an objective cost function for each of the plurality of intensity maps, the objective

function including a dosimetric cost term and the delivery cost term, the dosimetric cost term

representing dosimetric fitness of the respective intensity map and the delivery cost term

representing delivery efficiency. See Exhibit K, p. 8.

          195.   That Defendants’ Accused Products have infringed the ’175 Patent is further

supported by information made public as a result of the ITC Matter. See Exhibit M.

          196.   For example, the Final Initial Determination in the ITC Matter states that

“RapidArc is a VMAT treatment technology sold by Varian. It includes both treatment planning

and treatment delivery components. For treatment planning, it consists of optimization

algorithms used within Eclipse for developing VMAT treatment plans. For treatment delivery, it

consists of hardware modifications to TrueBeam (including Edge) and Clinac (including Clinac

iX and Trilogy) treatment delivery platforms to enable delivery of VMAT treatment plans.” See

Exhibit M, p. 268.

          197.   RapidArc treatment plans use the PRO [Progressive Resolution Optimizer]

algorithm to optimize the dose distribution delivered to the patient target volume. See Exhibit M,

p. 336.

          198.   The Final Initial Determination in the ITC Matter further states that Varian’s

Eclipse treatment planning system causes the computer processor to optimize a treatment plan

using the PRO algorithm:

          The PRO algorithm optimizes a simulated dose distribution along the
          treatment trajectory relative to the clinical objectives input into the
          Eclipse software, including the desired dose distribution. The clinical
          objectives are embodied in a cost function. The PRO algorithm [for

                                                  43
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 44 of 65 PageID #: 1106



       example] includes multiple levels of optimization, called MR levels, and each
       MR level includes a series of iterations where the simulated dose distribution
       is optimized. At each iteration, the PRO algorithm attempts to improve
       the cost function by adjusting dose amounts and MLC leaf positions at
       different points along the trajectory.

Exhibit M, pp. 336-337 (emphasis added).

       199.    Defendants’ Eclipse Photon and Electron Algorithms Reference states that in the

Eclipse treatment planning system:

       [t]he MU [Monitor Units] objective can be used to control the number of MU that
       the PO [Photon Optimization] or PRO optimizer produces. Minimum and maximum
       values can be defined. An extra multiplier is applied to the total objective function value
       if the number of MU is not in the desired range, Strength value can be used to modify the
       strength of the effect. Because the value is a multiplier to total objective function value,
       the relative effect of the MU objective remains the same even when the priorities of the
       dose-volume objectives are changed.

Exhibit O, p. 181 (emphasis added).

       200.    From the foregoing, Defendants’ Accused Products practice a method [1] of

providing control of a trade-off between treatment plan delivery efficiency and dosimetric fitness

to optimize a radiation treatment plan within a continuum between delivery efficiency and

dosimetric fitness to optimize a radiation treatment plan within a continuum between delivery

efficiency and dosimetric fitness, or equivalent thereof.

       201.    With regard to [2] assigning a delivery cost term within an optimizer to each of a

plurality of intensity maps representing a potential radiation beam arrangement, the assignment

based on complexity of each respective intensity map, the Final Initial Determination in the ITC

Matter further states that Varian’s Eclipse software causes the computer processor to optimize a

treatment plan using the PRO algorithm:

       The PRO algorithm optimizes a simulated dose distribution along the
       treatment trajectory relative to the clinical objectives input into the
       Eclipse software, including the desired dose distribution. The clinical
       objectives are embodied in a cost function. The PRO algorithm [for

                                                44
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 45 of 65 PageID #: 1107



       example] includes multiple levels of optimization, called MR levels, and each
       MR level includes a series of iterations where the simulated dose distribution
       is optimized. At each iteration, the PRO algorithm attempts to improve
       the cost function by adjusting dose amounts and MLC leaf positions at
       different points along the trajectory.

Exhibit M, pp. 336-337 (emphasis added).

       202.    Defendants’ Eclipse Reference Guide states that:

       Eclipse IMRT is capable of creating highly conformal dose distributions
       by optimizing the beam intensity modulation from user- defined dose
       volume objectives. The algorithm used in Eclipse IMRT, Dose Volume
       Optimizer (DVO), determines the optimal field shape and intensity by
       iteratively conforming the dose distribution to the desired objectives until
       an optimum solution is reached.

Exhibit O, p. 194 (emphasis added).

       203.    Defendants’ Eclipse IMRT Brochure states that “[p]owerful 3D conformal

planning tools in Eclipse are combined with interactive dose-volume optimization for fast,

flexible, and accurate intensity-modulated radiation therapy (IMRT) planning . . . While the plan

evolves, the clinician can see real-time updates to the dose-volume histogram (DVH), objective

function, and fluence matrices. . . . DVH curves displayed during optimization match the results

for the final dose calculation.” See Exhibit N, pp. 1-2.

       204.    Thus, Defendants’ Accused Products practice a method including the step of [2]

assigning a delivery cost term within an optimizer to each of a plurality of intensity maps

representing a potential radiation beam arrangement, the assignment based on complexity of

each respective intensity map, or an equivalent thereof.

       205.    The Eclipse Photon and Electron Algorithms Reference states that “[t]he

algorithm used in Eclipse IMRT, Dose Volume Optimizer (DVO), determines the optimal field

shape and intensity by iteratively conforming the dose distribution to the desired objectives until

an optimum solution is reached.” See Exhibit O, p. 194.

                                                 45
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 46 of 65 PageID #: 1108



           206.   Thus, Defendants’ Accused Products practice a method including the step of [3]

evaluating an objective cost function for each of the plurality of intensity maps, the objective

function including a dosimetric cost term and the delivery cost term, the dosimetric cost term

representing dosimetric fitness of the respective intensity map and the delivery cost term

representing delivery efficiency, or an equivalent thereof.

           207.   Upon information and belief, Defendants’ past and ongoing direct infringement of

the ’175 Patent has and will continue to irreparably harm Best.

           208.   Upon information and belief, Defendants’ past and ongoing direct infringement of

the ’175 Patent has and will cause Best damages.

           209.   Upon information and belief and as detailed in paragraphs 34 to 67 above,

Defendants’ past and ongoing direct infringement of the ’175 Patent has been knowing and

willful.

           210.   Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its patent rights, including the ability to exclude

others from the market. Upon information and belief, Defendants will continue these infringing

acts unless enjoined by this court.



 COUNT 8: INDIRECT INFRINGEMENT OF THE ’175 PATENT BY INDUCEMENT

           211.   Plaintiff repeats and realleges the allegations set forth in paragraphs 1-210 above

as if fully set forth herein.

           212.   Defendants have been aware of the ’175 patent since at least the filing of the

Complaint in this action on October 16, 2018, yet continue their own infringing activity as well

as their inducement of infringement by their customers.

           213.   The Complaint in this action, filed on October 16, 2018, provided Defendants
                                                   46
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 47 of 65 PageID #: 1109



with knowledge of the ’175 patent.

       214.    The Complaint in this action, filed on October 16, 2018, also provided Defendants

with knowledge of infringement caused by Defendants’ customers using Defendants’ Accused

Products in the United States.

       215.    Defendants’ continued training of their customers to use Defendants’ Accused

Products demonstrates that Defendants specifically intend to induce their customers to infringe.

       216.    As detailed in paragraphs 34 to 67 above, Defendants had knowledge of the ’175

Patent and their infringement thereof prior to the filing of the Complaint on October 16, 2018.

       217.    Upon information and belief, Defendants are liable for inducing infringement of

the ’175 Patent under 35 U.S.C. § 271(b) by having knowledge of the ’175 Patent prior to the

filing of the Complaint in this action on October 16, 2018, as set forth above, and knowingly

causing or intending to cause, and continuing to knowingly cause or intend to cause, direct

infringement of the ’175 Patent, with specific intent, by their customers.

       218.    Upon information and belief, Defendants actively induce infringement of the ’175

Patent by, inter alia, training their customers on the Accused Products that perform methods

claimed in the ’175 Patent.

       219.    Defendants’ continued training of customers to use Defendants’ Accused

Products demonstrates that Defendants specifically intend to induce their customers to infringe.

       220.    Upon information and belief, Defendants’ customers for the Accused Products

directly infringe the ’175 Patent by, inter alia, using the Accused Products.

       221.    Upon information and belief, Defendants intend to, and continue to intend to,

indirectly infringe the ’175 Patent by inducement by selling the Accused Products for use by

Defendants’ customers.



                                                47
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 48 of 65 PageID #: 1110



        222.    Upon information and belief, Defendants knew or should have known of the ’175

Patent and have acted, and continue to act, in an egregious and wanton manner by infringing the

’175 Patent.

        223.    Upon information and belief, despite knowing that their actions constituted

induced infringement of the ’175 Patent and/or despite knowing that there was a high likelihood

that their actions constituted induced infringement of the ’175 Patent, Defendants nevertheless

continue their infringing actions, and continue to make, use, offer for sale, and sell the Accused

Products to enable their customers to infringe the claimed methods.

        224.    Upon information and belief, Defendants’ acts of infringement of the ’175 Patent

have and will continue to irreparably harm Best.

        225.    Upon information and belief, Defendants’ past and ongoing induced infringement

of the ’175 Patent has and will cause Best damages.

        226.    As detailed in paragraphs 34 to 67 above, Defendants’ past and ongoing induced

infringement of the ’175 Patent has been knowing and willful.

        227.    Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its lawful patent rights, including the ability to

exclude others from the market. Upon information and belief, Defendants will continue these

infringing acts unless enjoined by this court.



           COUNT 9: INDIRECT INFRINGEMENT OF THE ’175 PATENT BY
                       CONTRIBUTORY INFRINGEMENT

        228.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-227 above

as if fully set forth herein.

        229.    As detailed above in paragraphs 34 to 67, Defendants had knowledge of the ’175


                                                 48
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 49 of 65 PageID #: 1111



Patent and their infringement thereof by no later than January 26, 2012.

          230.   Upon information and belief, Defendants are liable for contributory infringement

of the ’175 Patent under 35 U.S.C. § 271(c) by, inter alia, having sold or offered to sell, and

continuing to sell or offer to sell, the Accused Products within the United States and/or by

importing the Accused Products into the United States because the Accused Products constitute a

material part of the invention embodied in the ’175 Patent, which, upon information and belief,

Defendants know to be especially made and/or especially adapted for use in infringement of the

’175 Patent, and which are not staple articles or commodities of commerce suitable for

substantial non-infringing use.

          231.   Defendants’ marketing literature and other documents do not propose any non-

infringing use for the Accused Products, substantial or otherwise. Rather, the only proposed use

for the Accused Products identified in Defendants’ marketing literature and other documents is

to eradicate tumors while minimizing damage to healthy tissues and organs surrounding those

tumors. As such, the Accused Products are marketed solely for use to eradicate tumors while

minimizing damage to healthy tissues and organs surrounding those tumors.

          232.   The Eclipse treatment planning system is for conformal radiation therapy, IMRT

and VMAT therapy and when a treatment plan is created and optimized by Eclipse and is used

with a Varian LINAC, that creating of the plan and such use constitutes infringement of the ‘175

Patent.

          233.   Upon information and belief, Defendants are liable for contributory infringement

of the ’175 Patent by having knowledge of the ’175 Patent and knowingly causing or intending

to cause, and continuing to knowingly cause or intend to cause, direct infringement of the ’175

Patent by their customers, including, e.g., end users of the Accused Products.



                                                 49
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 50 of 65 PageID #: 1112



        234.    Upon information and belief, Defendants contribute to infringement of the ’175

Patent by, inter alia, promotion, sales, and/or importation of the Accused Products to

Defendants’ customers, including, e.g., end users who perform methods claimed in the ’175

Patent. Upon information and belief, Defendants’ customers directly infringe the ’175 Patent by,

e.g., using the Accused Products.

        235.    Upon information and belief, Defendants’ past and ongoing contributory

infringement of the ’175 Patent has and will continue to irreparably harm Best.

        236.    Upon information and belief, Defendants’ past and ongoing contributory

infringement of the ’175 Patent has and will cause Best damages.

        237.    As detailed above in paragraphs 34 to 67, Defendants’ past and ongoing

contributory infringement of the ’175 Patent has been knowing and willful.

        238.    Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its lawful patent rights, including the ability to

exclude others from the market. Upon information and belief, Defendants will continue these

infringing acts unless enjoined by this court.



               COUNT 10: DIRECT INFRINGEMENT OF THE ’490 PATENT

        239.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-238 above

as if fully set forth herein.

        240.    This cause of action arises under the patent laws of the United States, including

35 U.S.C. §§ 271 et seq.

        241.    The ’490 Patent was duly and lawfully issued by the USPTO on March 21, 2006,

to listed co-inventors Duan Qiang Wang, Robert W. Hill, and Simon Chun-pin Lam. See Exhibit

D, Cover.
                                                 50
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 51 of 65 PageID #: 1113



       242.    Plaintiff is the owner by assignment of all right, title, and interest in and to the

’490 Patent. Evidence of the assignment of the ’490 Patent from co-inventors Hill and Lam to

Nomos Corporation is recorded at the USPTO at Reel 016910, Frame 0448, from co-inventor

Wang to Nomos Corporation at Reel 016922, Frame 0363, and from Nomos Corporation to

Plaintiff at Reel 020062, Frame 0709.

       243.    The ’490 Patent is titled “Method and Apparatus for Optimization of Collimator

Angles in Intensity Modulated Radiation Therapy Treatment.” See Exhibit D, Cover.

       244.    The ’490 Patent is directed to, inter alia, methods and apparatuses for determining

an optimum collimator angle of a multi-leaf collimator having an opening and multiple leaf pairs

for closing portions of the opening to form a radiation beam arrangement having multiple

radiation beam segments. See Exhibit D, Abstract. One of the [1] apparatuses claimed in the

’490 Patent for use in conformal radiation therapy of a target tumor comprises [2] a multi-leaf

collimator having a plurality of selectable discrete collimator angles, an opening to pass a

radiation beam, and a plurality of multi-leaf collimator leaf pairs to close portions of the opening

to form a radiation beam arrangement having a plurality of radiation beam segments; and [3] a

computer in communication with the multi-leaf collimator to form the radiation beam

arrangement incorporating a cost function to determine a collimator angle of the multi-leaf

collimator to thereby enhance the radiation beam arrangement, the cost function including both

parameters to enhance conformity of the radiation beam arrangement to a shape of the target, and

parameters to enhance delivery efficiency by reducing a number of segments and reducing a

number of monitor units required for delivery of a desired radiation prescription. See Exhibit C,

Claim 17.

       245.    As detailed in paragraphs 34 to 67 above, Defendants had knowledge of the ’490



                                                 51
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 52 of 65 PageID #: 1114



Patent and their infringement thereof by no later than January 26, 2012.

       246.    Upon information and belief, each of the Defendants has been and is now directly

infringing, literally and/or under the doctrine of equivalents, under 35 U.S.C. § 271(a), one or

more claims of the ’490 Patent, including at least Claims 1, 4, and 17-19 of the ’490 Patent, by

making, using, selling, offering for sale, importing, and/or advertising in the United States at

least Defendants’ Clinac® linear accelerator (see Exhibit E), Clinac® iX linear accelerator (see

Exhibit R), VitalBeam® Radiotherapy System (see Exhibit F), Trilogy® System (see Exhibit G),

TrueBeam® Radiotherapy System (see Exhibit H), and Halcyon™ Radiotherapy System (see

Exhibit Q), in conjunction with at least Defendants’ Eclipse™ Treatment Planning System (see

Exhibit I) and/or Defendants’ RapidPlan™ Knowledge-Based Planning System (see Exhibit J)

and/or Defendants’ RapidArc® Planning System (see Exhibit K).

       247.    Upon information and belief, Defendants’ linear accelerators, including the

Clinac® linear accelerator, Clinac® iX linear accelerator, VitalBeam® Radiotherapy System,

Trilogy® System, and TrueBeam® Radiotherapy System, in conjunction with at least Defendants’

Eclipse™ Treatment Planning System and/or Defendants’ RapidPlan™ Knowledge-Based

Planning System and/or Defendants’ RapidArc® Planning System, provide apparatuses as set

forth in at least Claim 17-19 of the ’490 Patent.

       248.    Upon information and belief, Defendants’ TrueBeam® radiotherapy system

“enables clinicians to treat a wider array of cancer cases using a diverse range of radiation

therapies,” which uses “intensity-modulated radiation therapy (IMRT)” where a “High

Definition 120 leaf [multi-leaf collimator] MLC sculpts dose with high conformity for precise

tumor targeting.” See Exhibit H, p. 6. Thus, the TrueBeam® radiotherapy system is an

[1] apparatus as claimed in the ’490 Patent for use in conformal radiation therapy of a target



                                                    52
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 53 of 65 PageID #: 1115



tumor comprising [2] a multi-leaf collimator having a plurality of selectable discrete collimator

angles, an opening to pass a radiation beam, and a plurality of multi-leaf collimator leaf pairs to

close portions of the opening to form a radiation beam arrangement having a plurality of

radiation beam segments.

       249.     Upon information and belief, Defendants’ TrueBeam® radiotherapy system “is

uniquely capable of integrating hardware and software” and thus comprises [3] a computer in

communication with the multi-leaf collimator to form the radiation beam arrangement

incorporating a cost function to determine a collimator angle of the multi-leaf collimator to

thereby enhance the radiation beam arrangement, the cost function including both parameters to

enhance conformity of the radiation beam arrangement to a shape of the target, and parameters to

enhance delivery efficiency by reducing a number of segments and reducing a number of

monitor units required for delivery of a desired radiation prescription. See Exhibit H, p. 2.

       250.    That Defendants’ Accused Products have infringed the ’490 Patent is further

supported by information made public as a result of the ITC Matter. See Exhibit M.

       251.    For example, the Final Initial Determination in the ITC Matter states that

“RapidArc is a VMAT treatment technology sold by Varian. It includes both treatment planning

and treatment delivery components. For treatment planning, it consists of optimization

algorithms used within Eclipse for developing VMAT treatment plans. For treatment delivery, it

consists of hardware modifications to TrueBeam (including Edge) and Clinac (including Clinac

iX and Trilogy) treatment delivery platforms to enable delivery of VMAT treatment plans.” See

Exhibit M, p. 268.

       252.    RapidArc treatment plans use the PRO [Progressive Resolution Optimizer]

algorithm to optimize the dose distribution delivered to the patient target volume. See Exhibit M,



                                                 53
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 54 of 65 PageID #: 1116



p. 336.

          253.   Upon information and belief, Defendants’ RapidArc® radiotherapy system is an

[1] apparatus as claimed in the ’490 Patent for use in conformal radiation therapy of a target

tumor comprising [2] a multi-leaf collimator having a plurality of selectable discrete collimator

angles, an opening to pass a radiation beam, and a plurality of multi-leaf collimator leaf pairs to

close portions of the opening to form a radiation beam arrangement having a plurality of

radiation beam segments. See Exhibit K.

          254.   The Final Initial Determination in the ITC Matter further states that Varian’s

Eclipse treatment planning system causes the computer processor to optimize a treatment plan

using the PRO algorithm:

          The PRO algorithm optimizes a simulated dose distribution along the
          treatment trajectory relative to the clinical objectives input into the Eclipse
          software, including the desired dose distribution. The clinical objectives are
          embodied in a cost function. The PRO algorithm [for example] includes
          multiple levels of optimization, called MR levels, and each MR level includes
          a series of iterations where the simulated dose distribution is optimized. At
          each iteration, the PRO algorithm attempts to improve the cost function
          by adjusting dose amounts and MLC leaf positions at different points
          along the trajectory.

Exhibit M, pp. 336-337 (emphasis added).

          255.   Upon information and belief, in Defendants’ Eclipse, “[t]he PRO algorithm

generates a sequence of control points which define MLC leaf positions and MU/deg as a

function of gantry angle.” See Exhibit O, p. 205.

          256.   The Final Initial Determination in the ITC Matter further states that in Varian’s

Eclipse treatment planning system, “[t]he PRO algorithm optimizes a simulated dose

distribution along the treatment trajectory relative to the clinical objectives, including the

desired dose distribution to the patient target volume and surrounding tissue.” See Exhibit



                                                  54
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 55 of 65 PageID #: 1117



M, p. 270 (emphasis added).

       257.    In terms of reducing the monitor units, Defendants’ Eclipse Photon and Electron

Algorithms Reference states that in the Eclipse treatment planning system:

       [t]he MU [Monitor Units] objective can be used to control the number of MU that
       the PO [Photon Optimization] or PRO optimizer produces. Minimum and maximum
       values can be defined. An extra multiplier is applied to the total objective function value
       if the number of MU is not in the desired range, Strength value can be used to modify the
       strength of the effect.

Exhibit O, p. 181 (emphasis added).

       258.    In terms of reducing the number of segments, Defendants’ Eclipse Reference

Guide states that:

       Eclipse IMRT is capable of creating highly conformal dose distributions by
       optimizing the beam intensity modulation from user-defined dose volume
       objectives. The algorithm used in Eclipse IMRT, Dose Volume Optimizer
       (DVO), determines the optimal field shape and intensity by iteratively
       conforming the dose distribution to the desired objectives until an optimum
       solution is reached.

Exhibit O, p. 194 (emphasis added).

       259.    Upon information and belief, in Defendants’ Eclipse treatment planning system,

the PRO algorithm balances sparing of the various OARs [organs-at-risk], depending on the

assigned optimization priorities, and optimization priorities can be adjusted in order to meet user-

specific criteria for PTV [planning target volume] dose coverage and homogeneity, and dose

homogeneity can be achieved by reducing number of beam segments.

       260.    As such, Defendants’ Accused Products also include [3] a computer in

communication with the multi-leaf collimator to form the radiation beam arrangement

incorporating a cost function to determine a collimator angle of the multi-leaf collimator to

thereby enhance the radiation beam arrangement, the cost function including both parameters to

enhance conformity of the radiation beam arrangement to a shape of the target, and parameters to

                                                55
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 56 of 65 PageID #: 1118



enhance delivery efficiency by reducing a number of segments and reducing a number of

monitor units required for delivery of a desired radiation prescription, or an equivalent thereof.

        261.    Upon information and belief, Defendants’ past and ongoing direct infringement of

the ’490 Patent has and will continue to irreparably harm Best.

        262.    Upon information and belief, Defendants’ past and ongoing direct infringement of

the ’490 Patent has and will cause Best damages.

        263.    As detailed in paragraphs 34 to 67 above, Defendants’ past and ongoing direct

infringement of the ’490 Patent has been knowing and willful.

        264.    Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its patent rights, including the ability to exclude

others from the market. Upon information and belief, Defendants will continue these infringing

acts unless enjoined by this court.



COUNT 11: INDIRECT INFRINGEMENT OF THE ’490 PATENT BY INDUCEMENT

        265.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-264 above

as if fully set forth herein.

        266.    Defendants have been aware of the ’490 patent since at least the filing of the

Complaint in this action on October 16, 2018, yet continue their own infringing activity as well

as their inducement of infringement by their customers.

        267.    The Complaint in this action, filed on October 16, 2018, provided Defendants

with knowledge of the ’490 patent.

        268.    The Complaint in this action, filed on October 16, 2018, also provided Defendants

with knowledge of infringement caused by using, making, using, selling, offering for sale,

importing, and/or advertising in the United States of Defendants’ Accused Products.
                                                 56
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 57 of 65 PageID #: 1119



       269.    Defendants’ continued making, using, selling, offering for sale, importing, and/or

advertising of Defendants’ Accused Products demonstrates that Defendants specifically intend to

induce their customers to infringe.

       270.    Upon information and belief, Defendants had knowledge of the ’490 Patent and

their infringement thereof prior to the filing of the Complaint on October 16, 2018.

       271.    As detailed above in paragraphs 34 to 67, Defendants had knowledge of the ’490

Patent and their infringement thereof by no later than January 26, 2012.

       272.    Upon information and belief, Defendants are liable for inducing infringement of

the ’490 Patent under 35 U.S.C. § 271(b) by having knowledge of the ’490 Patent prior to the

filing of the Complaint in this action on October 16, 2018, as set forth above, and knowingly

causing or intending to cause, and continuing to knowingly cause or intend to cause, direct

infringement of the ’490 Patent, with specific intent, by their customers.

       273.    Defendants’ continued making, using, selling, offering for sale, importing, and/or

advertising of Defendants’ Accused Products demonstrates that Defendants specifically intend to

induce their customers to infringe the ‘490 patent.

       274.    Upon information and belief, Defendants actively induce infringement of the ’490

Patent by, inter alia, training their customers on the use of the Accused Products and/or

promotion, sales, and/or importation of the Accused Products to Defendants’ customers.

       275.    Upon information and belief, Defendants’ customers for the Accused Products

directly infringe the ’490 Patent by, inter alia, using the Accused Products.

       276.    Upon information and belief, Defendants intend to, and continue to intend to,

indirectly infringe the ’490 Patent by inducement by selling the Accused Products for use by

Defendants’ customers.



                                                57
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 58 of 65 PageID #: 1120



        277.    Upon information and belief, Defendants knew or should have known of the ’490

Patent and have acted, and continue to act, in an egregious and wanton manner by infringing the

’490 Patent.

        278.    Upon information and belief, despite knowing that their actions constituted

induced infringement of the ’490 Patent and/or despite knowing that there was a high likelihood

that their actions constituted induced infringement of the ’490 Patent, Defendants nevertheless

continue their infringing actions, and continue to make, use, offer for sale, and sell the Accused

Products.

        279.    Upon information and belief, Defendants’ acts of infringement of the ’490 Patent

have and will continue to irreparably harm Best.

        280.    Upon information and belief, Defendants’ past and ongoing induced infringement

of the ’490 Patent has and will cause Best damages.

        281.    As detailed in paragraphs 34 to 67 above, Defendants’ past and ongoing induced

infringement of the ’490 Patent has been knowing and willful.

        282.    Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its lawful patent rights, including the ability to

exclude others from the market. Upon information and belief, Defendants will continue these

infringing acts unless enjoined by this court.



            COUNT 12: INDIRECT INFRINGEMENT OF THE ’490 PATENT BY
                         CONTRIBUTORY INFRINGEMENT

        283.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-282 above

as if fully set forth herein.

        284.    As detailed in paragraphs 34 to 67 above, Defendants had knowledge of the ’490


                                                 58
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 59 of 65 PageID #: 1121



Patent and their infringement thereof by no later than January 26, 2012.

          285.   Upon information and belief, Defendants are liable for contributory infringement

of the ’490 Patent under 35 U.S.C. § 271(c) by, inter alia, having sold or offered to sell, and

continuing to sell or offer to sell, the Accused Products within the United States and/or by

importing the Accused Products into the United States because the Accused Products constitute a

material part of the invention embodied in the ’490 Patent, which, upon information and belief,

Defendants know to be especially made and/or especially adapted for use in infringement of the

’490 Patent, and which are not staple articles or commodities of commerce suitable for

substantial non-infringing use.

          286.   Defendants’ marketing literature and other documents do not propose any non-

infringing use for the Accused Products, substantial or otherwise. Rather, the only proposed use

for the Accused Products identified in Defendants’ marketing literature and other documents is

to eradicate tumors while minimizing damage to healthy tissues and organs surrounding those

tumors. As such, the Accused Products are marketed solely for use to eradicate tumors while

minimizing damage to healthy tissues and organs surrounding those tumors.

          287.   The Eclipse treatment planning system is for conformal radiation therapy, IMRT

and VMAT therapy and when a treatment plan is created and optimized by Eclipse and is used

with a Varian LINAC, that creating of the plan and such use constitutes infringement of the ‘490

Patent.

          288.   Upon information and belief, Defendants are liable for contributory infringement

of the ’490 Patent by having knowledge of the ’490 Patent and knowingly causing or intending

to cause, and continuing to knowingly cause or intend to cause, direct infringement of the ’490

Patent by their customers, including, e.g., end users of the Accused Products.



                                                 59
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 60 of 65 PageID #: 1122



       289.    Upon information and belief, Defendants contribute to infringement of the ’490

Patent by, inter alia, promotion, sales, and/or importation of the Accused Products to

Defendants’ customers, including, e.g., end users who use apparatuses claimed in the ’490 Patent

and perform methods claimed in the ’490 Patent. Upon information and belief, Defendants’

customers directly infringe the ’490 Patent by, e.g., using the Accused Products.

       290.    Upon information and belief, Defendants’ past and ongoing contributory

infringement of the ’490 Patent has and will continue to irreparably harm Best.

       291.    Upon information and belief, Defendants’ past and ongoing contributory

infringement of the ’490 Patent has and will cause Best damages.

       292.    As detailed in paragraphs 34 to 67 above, Defendants’ past and ongoing

contributory infringement of the ’490 Patent has been knowing and willful.

       293.    Upon information and belief, Defendants’ actions have caused Best to suffer

irreparable harm resulting from the abuse of its lawful patent rights, including the ability to

exclude others from the market. Upon information and belief, Defendants will continue these

infringing acts unless enjoined by this court.



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury for all issues so triable.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:

       294.    A judgment in favor of Best declaring and adjudging that each of the Defendants

has directly infringed, engaged in the contributory infringement of, actively induced others to

infringe the ’283 Patent, either literally or under the doctrine of equivalents;

                                                  60
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 61 of 65 PageID #: 1123



       295.    A judgment in favor of Best declaring and adjudging that each of Defendants’

infringement, contributory infringement, and active inducement of infringement of the ’283

Patent was willful and deliberate;

       296.    A judgment in favor of Best requiring each of the Defendants to account for and

pay over to Best all actual damages suffered by Best by reason of Defendants’ infringement of

the ’283 Patent, including without limitation lost profits and/or reasonable royalty;

       297.    A judgment in favor of Best declaring and adjudging that each of the Defendants

has directly infringed, engaged in the contributory infringement of, actively induced others to

infringe the ’096 Patent, either literally or under the doctrine of equivalents;

       298.    A judgment in favor of Best declaring and adjudging that each of Defendants’

infringement, contributory infringement, and active inducement of infringement of the ’096

Patent was willful and deliberate;

       299.    A judgment in favor of Best requiring each of the Defendants to account for and

pay over to Best all actual damages suffered by Best by reason of Defendants’ infringement of

the ’096 Patent, including without limitation lost profits and/or reasonable royalty;

       300.    A judgment in favor of Best declaring and adjudging that each of the Defendants

has directly infringed, engaged in the contributory infringement of, actively induced others to

infringe the ’175 Patent, either literally or under the doctrine of equivalents;

       301.    A judgment in favor of Best declaring and adjudging that each of Defendants’

infringement, contributory infringement, and active inducement of infringement of the ’175

Patent was willful and deliberate;

       302.    An order of this Court permanently enjoining each of the Defendants and its

officers, directors, agents, affiliates, employees, divisions, branches, subsidiaries, parents, and all



                                                  61
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 62 of 65 PageID #: 1124



others in concert therewith from infringing, including inducing the infringement of and

contributing to the infringement of, the ’175 Patent;

       303.    A judgment in favor of Best requiring each of the Defendants to account for and

pay over to Best all actual damages suffered by Best by reason of Defendants’ infringement of

the ’175 Patent, including without limitation lost profits and/or reasonable royalty;

       304.    A judgment in favor of Best declaring and adjudging that each of the Defendants

has directly infringed, engaged in the contributory infringement of, actively induced others to

infringe the ’490 Patent, either literally or under the doctrine of equivalents;

       305.    A judgment in favor of Best declaring and adjudging that each of Defendants’

infringement, contributory infringement, and active inducement of infringement of the ’490

Patent was willful and deliberate;

       306.    An order of this Court permanently enjoining each of the Defendants and its

officers, directors, agents, affiliates, employees, divisions, branches, subsidiaries, parents, and all

others in concert therewith from infringing, including inducing the infringement of and

contributing to the infringement of, the ’490 Patent;

       307.    A judgment in favor of Best requiring each of the Defendants to account for and

pay over to Best all actual damages suffered by Best by reason of Defendants’ infringement of

the ’490 Patent, including without limitation lost profits and/or reasonable royalty;

       308.    A judgment and order requiring each of the Defendants to pay Best its damages,

costs, expenses, pre-judgment interest, and post-judgment interest for each of Defendants’

infringement of any of the ’283 Patent, ’096 Patent, ’490 Patent, and ’175 Patent, as provided

under 35 U.S.C. § 284.




                                                  62
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 63 of 65 PageID #: 1125



       309.    A judgment in favor of Best trebling damages pursuant to 35 U.S.C. § 284 due to

the willful and deliberate nature of each of the Defendants aforesaid infringing acts;

       310.    A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285, and award to Best its reasonable attorneys’ fees; and

       311.    An Order for any and all other relief to which Best may show itself to be entitled

and/or as the Court may deem just and proper.




                                                63
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 64 of 65 PageID #: 1126



Dated: September 9, 2019                  /s/ Geoffrey G. Grivner
                                          Geoffrey G. Grivner (DE Bar No. 4711)
                                          BUCHANAN INGERSOLL & ROONEY PC
                                          919 North Market Street, Suite 1500
                                          Wilmington, Delaware 19801
                                          Tel: (302) 552-4207
                                          Fax: (302) 552-4200
                                          geoffrey.grivner@bipc.com

                                          Philip L. Hirschhorn (pro hac vice)
                                          Jennifer Liu (pro hac vice)
                                          BUCHANAN INGERSOLL & ROONEY PC
                                          640 Fifth Avenue, 9th Floor
                                          New York, New York 10019-6102
                                          Tel: (212) 440-4470
                                          Fax: (212) 440-4401
                                          philip.hirschhorn@bipc.com
                                          jennifer.liu@bipc.com

                                          Erin M. Dunston (pro hac vice)
                                          Kimberly E. Coghill (pro hac vice)
                                          Anand Mohan (pro hac vice)
                                          BUCHANAN INGERSOLL & ROONEY PC
                                          1737 King Street, Suite 500
                                          Alexandria, Virginia 22314-2727
                                          Tel: (703) 838-6514
                                          Fax: (703) 836-2021
                                          erin.dunston@bipc.com
                                          kimberly.coghill@bipc.com
                                          anand.mohan@bipc.com

                                          Jason P. Camillo (pro hac vice)
                                          BUCHANAN INGERSOLL & ROONEY PC
                                          One Oxford Centre
                                          301 Grant Street, 20th Floor
                                          Pittsburgh, PA 15219
                                          (412) 562-8800
                                          Jason.camillo@bipc.com


                                          Attorneys for Plaintiff
                                          Best Medical International, Inc.




                                     64
Case 1:18-cv-01599-MN Document 42 Filed 09/09/19 Page 65 of 65 PageID #: 1127




                                     65
